 Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 1 of 71 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


JON D. JENKINS,

       Plaintiff,
                                                      CASE NO.:
vs.

ST. PETERSBURG COLLEGE                                INJUNCTIVE RELIEF SOUGHT
BOARD OF TRUSTEES

      Defendant.
_____________________________/

                         COMPLAINT FOR INJUNCTIVE RELIEF

       COMES NOW, Plaintiff, JON D. JENKINS (hereinafter, “Plaintiff”) by and through

undersigned counsel, and hereby sues Defendant, ST. PETERSBURG COLLEGE BOARD OF

TRUSTEES (hereinafter, “SPC” or “Defendant”) and alleges as follows:

                                       INTRODUCTION

       1.      This is an action for injunctive relief pursuant to the Americans with Disabilities

Act, 42 U.S.C., Section 12101, et seq. (hereinafter, the “ADA”) and the Rehabilitation Act of 1973,

29 U.S.C., Section 701, et seq. (hereinafter, the “Rehabilitation Act”).

                                               ADA

       2.      On July 26, 1990, Congress enacted the Americans with Disabilities Act

(hereinafter, the “ADA”), 42 U.S.C. Section 12101, et seq.

       3.      Congress found, among other things, that:

                i.     Some 43,000,000 Americans have one or more physical or mental

       disabilities, and this number is increasing as the population as a whole is growing older;



                                                 1
 Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 2 of 71 PageID 2




               ii.     Historically, society has tended to isolate and segregate individuals with

       disabilities, and despite some improvements, such forms of discrimination against

       individuals with disabilities continue to be a serious and pervasive social problem;

              iii.     Discrimination against individuals with disabilities persists in such critical

       areas as employment, housing, public accommodations, education, transportation,

       communication, recreation, institutionalization, health services, voting, and access to

       public services;

              iv.      Individuals with disabilities continually encounter various forms of

       discrimination, including outright intentional exclusion, the discriminatory effects of

       architectural, transportation, and communication barriers, overprotective rules and

       policies, failure to make modifications to existing facilities and practices, exclusionary

       qualification standards and criteria, segregation, and relegation to lesser service, programs,

       activities, benefits, jobs, or other opportunities; and

               v.      The continuing existence of unfair and unnecessary discrimination and

       prejudice denies people with disabilities the opportunity to compete on an equal basis and

       to pursue those opportunities for which our free society is justifiably famous, and costs the

       United States billions of dollars in unnecessary expenses resulting from dependency and

       non-productivity.

42 U.S.C. § 12101(a)(1) – (3), (5) and (9).

       4.      Congress explicitly stated that the purpose of the ADA was to provide a clear and

comprehensive national mandate for the elimination of discrimination against individuals with

disabilities, to provide clear, strong, consistent, enforceable standards addressing discrimination

against individuals with disabilities, and to invoke congressional authority, including the power to



                                                  2
 Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 3 of 71 PageID 3




enforce the Fourteenth Amendment and to regulate commerce, in order to address the major areas

of discrimination faced day-to-day by people with disabilities. 42 U.S.C. § 12101(b) (1) (2) and

(4).

       5.      Title II of the ADA applies to public entities, which are defined (relevant to this

action) as any state or local government, any department, agency, special purpose district, or other

instrumentality of a state or states or local government. 42 U.S.C. § 12131(1).

       6.      Title II of the ADA requires that no disabled individual shall, by reason of their

disability, be excluded from participation in or be denied the benefits of the services, programs, or

activities of a public entity or be subjected to discrimination by any such entity. 42 U.S.C. § 12132.

       7.      The implementing rules of Section 12132 in the educational sphere are codified in

28 C.F.R. § 35.101, et. seq.

       8.      More specifically, state or local institutions may not exclude a handicapped

individual from participation, or deny the benefits of services, programs, or activities of a public

entity by:

                i.     Denying a disabled individual the opportunity to participate in or benefit

       from the aide, benefit or service;

               ii.     Affording a disabled individual an opportunity to participate in or benefit

       from the aide, benefit, or service that is not equal to that afforded others;

              iii.     Providing a disabled individual with an aid, benefit, or service that is not

       effective in affording equal opportunity to obtain the same result, to gain the same benefit,

       or to reach the same level of achievement as that provided to others;

28 C.F.R. § 35.130(a), (b)(1).




                                                  3
 Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 4 of 71 PageID 4




       9.      A public entity must make reasonable modifications in policies, practices, or

procedures when the modifications are necessary to avoid discrimination on the basis of disability,

unless the modifications would fundamentally alter the nature of the service, program, or activity.

28 C.F.R. § 35.130(b)(7).

       10.     Further, a public entity must communicate with the disabled as effectively as it

communicates with others by “furnish[ing] appropriate auxiliary aids and services where necessary

to afford individuals with disabilities … an equal opportunity to participate in, and enjoy the

benefits of, a service program, or activity of a public entity.” 28 C.F.R. § 35.160(a)-(b).

       11.     A public entity is prohibited from “requir[ing] an individual with a disability to

bring another individual to interpret for him or her.” Id. at § 35.160(c)(1).

       12.     A public entity is prohibited from “rely[ing] on an adult accompanying an

individual with a disability to interpret or facilitation communication …” Id. at § 35.160(c)(2).

                                   REHABILITATION ACT

       13.     On September 26, 1973, Congress enacted the Rehabilitation Act of 1973

(hereinafter, the “Rehabilitation Act”), 29 U.S.C., Section 701, et seq.

       14.     Congress found, among other things, that:

                i.     Millions of Americans have one or more physical or mental disabilities and

       the number of Americans with such disabilities is increasing;

               ii.     Individuals with disabilities constitute one of the most disadvantaged

       groups in society;

              iii.     Disability is a nature part of the human experience and in no way diminishes

       the rights of individuals to live independently, enjoy self-determination, make choices,

       contribute to society, pursue meaningful careers, and enjoy full inclusion and integration



                                                 4
 Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 5 of 71 PageID 5




       in the economic, political, social, cultural, and educational mainstream of American

       society;

              iv.         Individuals with disabilities continually encounter various forms of

       discrimination in such critical areas as employment, housing, public accommodations and

       education ; and

               v.         The goals of the Nation properly include the goal of providing individuals

       with disabilities with the tools necessary to achieve equality of opportunity, full integration

       and integration in society.

29 U.S.C. § 701(a)(1) – (7).

       15.     Congress explicitly stated that the purpose of the Rehabilitation Act was to

empower individuals with disabilities to maximize employment, economic self-sufficiency,

independence, and inclusion and integration into society by adopting the policy of requiring that

all programs, projects, and activities receiving [Federal] assistance shall be carried out consistent

with the principles of:

                  i.      Respect for individual dignity, personal responsibility, self-determination,

       and pursuit of meaningful careers, based on informed choice, of individuals with

       disabilities;

               ii.        Respect for the privacy, rights, and equal access (including the use of

       accessible formats), of the individuals;

              iii.        Inclusion, integration, and full participation of the individuals.

29 U.S.C. § 701(b) – (c).

       16.     Under Section 794, no disabled individuals “shall, solely by reason of her or his

disability, be excluded from the participation in, be denied the benefits or, or be subjected to



                                                     5
 Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 6 of 71 PageID 6




discrimination under any program or activity receiving Federal financial assistance …” 29 U.S.C.

§ 794(a).

       17.     The implementing rules of Section 794 in the educational sphere are codified in 34

C.F.R. § 104.41, et. seq.

       18.     More specifically, post-secondary education institutions that receive federal

funding may not exclude a handicapped student from participation in any academic, research,

occupational training, or benefit, on account of his disability. 34 C.F.R. § 104.43(a).

       19.     Post-secondary educational institutions that receive federal funding may not

exclude a handicapped student from any course, course of study, or other part of its education

program or activity due to the student’s disability. 34 C.F.R. § 104.43(c).

                       Digital Accessibility Under the Rehabilitation Act

       20.     For purposes of website accessibility, the private body called the World Wide Web

Consortium (W3C) promulgated the Web Content Accessibility Guidelines 2.0 (WCAG 2.0) in

2008

       21.     WCAG 2.0 is the generally accepted, and industry standard, set of technical

requirements for making websites, mobile software applications, and digital content accessible for

individuals with disabilities.

       22.     Effective January 18, 2018, the United States Architectural and Transportation

Barriers Compliance Board has required that information and communication technology

developed, procured, maintained or used by federal agencies covered by the Rehabilitation Act

comply with WCAG 2.0, which was incorporated by reference. 36 C.F.R. 1194.1; 36 C.F.R., §

1194.1, Appendix A; 36 C.F.R. § 1194.1 Appendix C, § 702.




                                                 6
 Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 7 of 71 PageID 7




       23.     The requirements of WCAG 2.0 are incorporated into 36 C.F.R. § 1194.21 et seq.

which governs software applications and operating systems, web-based intranet and internet

information and applications, telecommunications products, video and multimedia products, self-

contained closed products, and desktop and portable computers.

                           JURISDICTION, VENUE & PARTIES

       24.     Jurisdiction of this Court arises under 28 U.S.C. Sections 1331 and 1343 for

Plaintiff’s claims arising under 42 U.S.C. Section 12101, et seq., based upon Defendant’s

violations of Title II of the ADA (see also 42 U.S.C. § 12132).

       25.     Jurisdiction of this Court also arises under 28 U.S.C. Section 1331 and Section 1343

for Plaintiff’s claims arising under 29 U.S.C., Section 701, et seq., based upon Defendant’s

violations of the Rehabilitation Act (see also 29 U.S.C. § 794(a))

       26.     Defendant SPC is a Florida public post-secondary educational institution.

       27.     Defendant SPC is a part of the executive branch of the State of Florida and governed

by Florida Statues, Section 1000.01, et seq. and is a governmental entity as defined by Title II of

the ADA, 42 U.S.C. 12131, et seq. See also Fla. Stat., § 1000.21(3)(w) (defining SPC as a part of

the “single Florida College System”).

       28.     Defendant SPC is governed by a local board of trustees that is responsible for SPC’s

policies related to course offerings, resources, student policies, and compliance with state and

federal laws including, but not limited to, the ADA and Rehabilitation Act.

       29.     At all times herein, all individuals characterized as “instructors,” “adjunct

professor(s),” “professor(s),” “staff” or “employee(s), “dean(s),” or “acting dean(s),” were

employees or other authorized agents of SPC acting on behalf of—and with full authority provided

by—SPC.



                                                7
 Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 8 of 71 PageID 8




       30.     At all times herein, Defendant SPC receives federal financial assistance from the

United States federal government including, but not limited to, direct grants of assistance as well

as student financial aid within the definition of 34 C.F.R. §104.3(h).

       31.     In order to receive federal funds from the United States Department of Education,

SPC annually signs a Certificate of Compliance certifying that it is in compliance with the

Rehabilitation Act.

       32.     Plaintiff is a resident of the State of Florida, Pinellas County, Florida, is sui juris.

       33.     Plaintiff’s name is Jon D. Jenkins and he is also known commonly publicly as both

“Derrick Jenkins,” an abbreviated version of his full legal name, and “Jon Jenkins.”

       34.     At all times herein, Plaintiff is blind as a result of a motorcycle versus motor vehicle

crash on November 5, 2013.

       35.     The Plaintiff lost both eyes in the accident and was diagnosed with—and continues

to be diagnosed with—a Severe Traumatic Brain Injury and the following incident conditions:

Cranial Diabetes Insipidus, Epilepsy, and Thermoregulation Impairment.

       36.     At all times herein, Plaintiff’s blindness is an actual physical impairment that

substantially limits one or more majority life activities (including but not limited to: performing

manual tasks, seeing, walking, reading, communicating, and working) and as such, Plaintiff is a

“qualified individual with a disability” and an “individual with a disability” as defined by 28 C.F.R.

35.108(1)(i) and 29 U.S.C. §705(20)(B)’s incorporation of the definition found within 42 U.S.C.

§ 12102(1).

       37.     At all times herein, Plaintiff is an enrolled student at SPC.




                                                  8
 Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 9 of 71 PageID 9




       38.     At all times herein, Plaintiff met the academic and technical standards requisite for

admission or participation in the educational program in which he was enrolled at SPC and is a

“qualified handicapped person” within the definition of 34 C.F.R. §104.3(l)(3).

       39.     At all times herein, Plaintiff is a “qualified individual with a disability” within the

meaning of 42 U.S.C. §12131(2) as with or without his blindness, Plaintiff meets the eligibility

requirements for the receipt of services or participation in the programs and activities offers by

SPC.

       40.     At all times herein, Defendant SPC’s educational courses and all materials and

instruction incident to the same are a “Program or Activity” within the meaning of 29 U.S.C. §

794(b)(2).

       41.     At all times herein, Defendant SPC’s educational courses and all materials and

instruction incident to the same are “services, programs, or activities” within the meaning of 42

U.S.C. § 12132.

       42.     Plaintiff was excluded from participation in, and denied the benefits of, the

programs and activities of SPC by reason of his blindness and will be so excluded and denied

unless and until Defendant is compelled to remedy the ADA violations which exist at SPC,

including those set forth in this Complaint.

       43.     Plaintiff was excluded from participation in, denied the benefits of—and subjected

to discrimination—in the activities and programs offered by SPC solely by reason of his blindness

and will be so restricted, excluded and limited in the future unless and until Defendant is compelled

to remedy the Rehabilitation Act violations which exist at SPC, including those set forth in this

Complaint.




                                                 9
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 10 of 71 PageID 10




        44.     Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

reasonably anticipates that will continue to suffer irreparable harm unless and until Defendant is

required to correct the conditions alleged herein.

        45.     Given Defendant’s conduct, apparent intention, and persistent non-compliance with

ADA and Rehabilitation Act guidelines in violation of said laws, Plaintiff needs and is entitled to

injunctive relief.

        46.     The requested injunction is reasonably necessary to protect the legal rights of

Plaintiff and will have no adverse effect on the public welfare.

        47.     Any and all conditions precedent to this action have been fulfilled, performed or

waived by the Defendant.

        48.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

action, and has agreed to pay the undersigned counsel reasonable attorney’s fees, costs, and

expenses incurred for this representation. Plaintiff may recover these fees, costs, and expenses

from the Defendant pursuant to 42 U.S.C. Section 12205, 12133, and 29 U.S.C. § 794a.

        49.     Pursuant to 42 U.S.C. § 12133 and 29 U.S.C. § 794a, this Court is provided

authority to grant injunctive relief to Plaintiff, including an order to enjoin the subject practices

and to provide accessible programs, benefits, and services useable by individuals with disabilities

to the extent required by the ADA.

                                  FACTUAL ALLEGATIONS

                                       Plaintiff’s Disability

        50.     On November 5, 2013, Plaintiff was rendered blind as a result of a crash between

his motor cycle and a motor vehicle.




                                                 10
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 11 of 71 PageID 11




       51.     At the time Plaintiff arrived at the hospital on November 5, 2013, neurosurgeon

Jonathan S. Hall, MD formally noted that Plaintiff’s “[p]rognosis at this time is grave.”

       52.     As a result of the accident, the Plaintiff was hospitalized for three months, 70 days

of which were spent in the intensive care unit.

       53.     As a result of the November 5, 2013 accident, the Plaintiff underwent

approximately thirty-two (32) procedures or surgeries.

       54.     As a result of the November 5, 2013 accident, Plaintiff lost both eyes in the accident

and was diagnosed with—and continues to be diagnosed with—a Severe Traumatic Brain Injury

and the following accompanying conditions: Cranial Diabetes Insipidus, Epilepsy, and

Thermoregulation Impairment.

       55.     In order to read, Plaintiff utilizes a screen reader.

                                  Plaintiff’s Enrollment at SPC

       56.     On or about January 7, 2013, Plaintiff was admitted as a student at SPC and

assigned a student identification number ending in 3621—a number which is maintained at all

material times herein.

       57.     On or about January 7, 2013, Plaintiff began attending courses in SPC’s “Associate

of Arts” program of study.

       58.     Plaintiff was enrolled at SPC for the Spring Term 2012-2013 lasting from January

7, 2013 through and including May 3, 2013.

       59.     Following Plaintiff’s completion of the Spring Term 2012-2013, Plaintiff was

involved in the November 5, 2013 accident alleged supra.

       60.     Following the November 5, 2013 accident, Plaintiff resumed studies at SPC.




                                                  11
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 12 of 71 PageID 12




        61.      At all material times herein, Plaintiff’s major at SPC is mechanical engineering or

“Engineering, Pre-bacc,” and he is enrolled in an Associate in Science program.

        62.      Plaintiff was enrolled at SPC for the Summer Term 2015-2016 lasting from May

16, 2016 through and including July 22, 2016.

        63.      Plaintiff’s grade point average for the Summer Term 2015-2016 was 4.0 on a scale

of 0.0 to 4.0.

        64.      Plaintiff was enrolled at SPC for the Fall Term 2016-2017 lasting from August 15,

2016 through and including December 9, 2016.

        65.      Plaintiff’s grade point average for the Fall Term 2016-2017 was 4.0 on a scale of

0.0 to 4.0.

        66.      Plaintiff was enrolled at SPC for the Spring Term 2016-2017 lasting from January

9, 2017 through and including May 5, 2017.

        67.      Plaintiff’s grade point average for the Spring Term 2016-2017 was 3.5 on a scale

of 0.0 to 4.0.

        68.      Plaintiff was enrolled at SPC for the Summer Term 2016-2017 lasting from May

15, 2017 through and including July 21, 2017.

        69.      Plaintiff’s grade point average for the Summer Term 2016-2017 was 3.0 on a scale

of 0.0 to 4.0.

        70.      Plaintiff was enrolled at SPC for the Fall Term 2017-2018 lasting from August 14,

2017 through and including December 8, 2017.

        71.      Plaintiff’s grade point average for the Fall Term 2017-2018 was 3.5 on a scale of

0.0 to 4.0.




                                                 12
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 13 of 71 PageID 13




        72.      Plaintiff was enrolled at SPC for the Spring Term 2017-2018 lasting from January

8, 2018 through and including May 4, 2018.

        73.      Plaintiff’s grade point average for the Spring Term 2017-2018 was 4.0 on a scale

of 0.0 to 4.0.

        74.      Plaintiff was enrolled at SPC for the Summer Term 2017-2018 lasting from May

14, 2018 through and including July 20, 2018.

        75.      Plaintiff’s first mathematics and science-related coursework began during the

Summer Term 2017-2018.

        76.      Plaintiff’s grade point average for the Summer Term 2017-2018 was 2.0 on a scale

of 0.0 to 4.0.

        77.      Plaintiff is enrolled at SPC for the Fall Term 2018-2019 lasting from August 8,

2018 through and including December 7, 2018.

        78.      Plaintiff’s completion of the Fall Term 2018-2019 is ongoing as of date of this

Complaint.

        79.      Since resuming his studies at SPC, in addition to maintaining grade point averages

of 4.0, 4.0, 3.5, 3.0, 3.5, and 4.0, Plaintiff has been involved in extra-curricular activities.

        80.      Plaintiff has been involved in Toastmasters and has established a volunteering

connection between SPC and Sawgrass Elementary.

        81.      Prior to resuming studies at SPC, Plaintiff also began a volunteer speaking

presentation in which Plaintiff presents the story of his accident, the wide-reaching consequences

of his choices, and the lessons to be learned.

        82.      Plaintiff does not accept or receive compensation for his volunteer speaking

presentations though he is sometimes transported to the speaking site.



                                                   13
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 14 of 71 PageID 14




         83.   Plaintiff gives his volunteer speaking presentation primarily in Pinellas County

Florida schools and has also presented in Hillsborough County Florida and Pasco County Florida

schools.

         84.   Plaintiff additionally gives his volunteer speaking presentation 12-16 times per year

in conjunction with the Pinellas County Florida School system’s FACE IT program (Families

Acting Collaboratively to Educate and Involve Teens”)

         85.   Plaintiff’s volunteer speaking presentation has also presented to organizations such

as the incoming rookies of the Tampa Bay Buccaneers professional football team and the United

States Coast Guard about the realities of drinking and driving and the consequences of such

choices.

         86.   In addition to presenting in schools, Plaintiff also speaks monthly to the Victim

Impact Panel (“VIP”), an awareness program for offenders convicted of driving under the

influence, facilitated by Mothers Against Drunk Driving (MADD).

         87.   Further, Plaintiff also speaks to the Pinellas County Sixth Judicial Circuit’s Juvenile

Diversion Services Program called Removing Intoxicated Drivers (“RID”).

         88.   Despite overcoming incredible odds to survive, Plaintiff has been repeatedly

subjected to SPC’s discriminatory policies and practices.

         89.   Plaintiff has consistently requested assistance from SPC concerning the instances

of discrimination alleged herein, and as a result has been involved in extensive and multiple

meetings, discussions, and communications; however, the issues described herein have not been

cured.




                                                 14
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 15 of 71 PageID 15




                          SPC COURSES, CURRICULUM, AND SERVICES
                              INACCESSIBLE TO BLIND STUDENTS

                                             “MYCOURSES”

       90.          SPC utilizes, and provides to its students, including Plaintiff, a website it has named

“MyCourses.”

       91.          MyCourses is a learning management system (“LMS”) that runs on a software or

program called “Canvas” that is distributed by Instructure.

       92.          SPC’s MyCourses system, which utilizes Canvas, is inaccessible to Plaintiff and

does not comply with WCAG 2.0.

       93.          MyCourse’s inaccessibility includes, but is not limited to, missing alternative text,

inaccessible links, upload areas, calendar features, and inaccessible navigation.

       94.          MyCourse’s platform system, Canvas is, by Instructure’s own admission, not fully

compliant with WCAG 2.0.

       95.          For example, as of this filing, Instructure’s website states as follows:

               i.          “Some elements do not have appropriate text alternatives.”

              ii.          “A few headings are not identified correctly.”

             iii.          “Some labels or instructions are not associated correctly, or the information

                           present to screen reader users is not equivalent.”

             iv.           “Most, but not all, content is keyboard accessible.”

              v.           “Heading structure is present, though not always complete.”

             vi.           “Important labels and instructions are not always accessible.”

             vii.          “ARIA (Accessible Rich Internet Applications) attributes are sometimes

                           incorrect, which can present incorrect roles, states, or properties to screen

                           reader users.”

                                                      15
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 16 of 71 PageID 16




        96.    SPC has never provided Plaintiff with a fully-accessible format of MyCourses.

        97.    As a result of SPC’s actions, Plaintiff was and is—solely by reason of his

blindness—excluded from participation in MyCourses, which is a program, activity, and benefit

offered by SPC.

                                 ENC 1102 COMPOSITION II

        98.    During the Spring Term 2017-2018, Plaintiff was enrolled in SPC’s course titled,

“ENC 1102 Composition II” (hereinafter, “Comp II”).

        99.    SPC adjunct professor Antonia Lewandowski initially taught the Comp II course in

which Plaintiff was enrolled.

        100.   SPC possessed knowledge over Lewandowski’s syllabus for Comp II and did not

disapprove of it.

        101.   Pursuant to Lewandowski’s syllabus for Comp II, “Discussions and Other

Activities” accounted for 30% of a student’s final grade.

        102.   Pursuant to Lewandowski’s syllabus for Comp II, “[Students] are expected to read

the text! Composition is such a vast subject, and you’ll learn much just by just reading.”

        103.   Pursuant to Lewandowski’s syllabus for Comp II, “[Students] should come to class

and the online environment ready to engage yourself and others in a meaningful, substantive

activity.”

        104.   On or about January 8, 2018, Plaintiff was notified that he qualified for multiple

accommodations to be provided for the Comp II course via an e-mail titled “[AS Jon Jenkins –

[student ID number ending in 3621] – ENC 1102.98 – Composition II (CRN: 1715) – Notification

of Academic Support Services Spring 2018” (hereinafter, Comp II Accommodations Notice”).




                                                16
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 17 of 71 PageID 17




        105.   Plaintiff’s accommodations for Comp II included, but were not limited to: (1)

Adaptive Technology (including alternative media); and (2) the ability to digitally record learning

situations.

        106.   In addition, Plaintiff was noted as “Blind” under the “additional Notification(s)

Regarding Student” section of the Comp II Accommodations Notice.

        107.   A copy of the Comp II Accommodations Notice was sent to, or made available to,

SPC Instructor Antonia Lewandowski and SPC Instructor Sharon Williams.

        108.   A copy of the Comp II Accommodations Notice was sent to, or made available to,

SPC Communications Department Academic Chair Li-Lee Tunceren.

                                   Inaccessible Worksheet Articles

        109.   On or about February 22, 2018, Instructor Lewandowski distributed a worksheet

containing approximately four letters to the editor excerpts from the Tampa Bay Times concerning

an instance of gun violence (hereinafter, ‘Worksheet Articles”), to students.

        110.   The Worksheet Articles consisted of approximately four to five letters to the editor

from the Tampa Bay Times that were physically cut and pasted onto a copied paper and distributed

in-class by Instructor Lewandowski.

        111.   To complete the Worksheet Articles assignment, students were instructed to read

each letter on the page, select the letter that impacted them the most, and discuss that letter in small

groups within the class session.

        112.   The Worksheet Articles assignment was to be completed in-class.

        113.   At the time the Worksheet Articles assignments was distributed, Plaintiff requested

that an accessible version of the Worksheet Articles be provided so that he could engage in

conversation based upon the same reading as the other students.



                                                  17
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 18 of 71 PageID 18




        114.       Upon making his request in class to Instructor Lewandowski, Instructor

Lewandowski stated that she “pulled it out of the newspaper” and she could not provide an

accessible version of the Worksheet Article.

        115.       Instructor Lewandowski then suggested that “somebody in [Plaintiff’s] house can

read it to you.”

        116.       Ultimately, Instructor Lewandowski never provided any copy of the Worksheet

Article utilized by all other students but instead suggested that Plaintiff generally “look at the

newspaper online” because “they’re still writing letters.”

        117.       As a result of Instructor Lewandowski’s actions, Plaintiff was—solely by reason of

his blindness—excluded from participation in the Worksheet Article, a program, activity, and

benefit offered by SPC.

        118.       On February 22, 2018, after having notified Instructor Lewandowski and the SPC

accessibility office in person concerning the inaccessibility of the Worksheet Articles, Plaintiff

with the assistance of his advocate, Jennifer Jenkins, informed SPC via e-mail that Plaintiff was

excluded from participation regarding the Worksheet Article.

                                Inaccessible Extra Credit Opportunity

        119.       Additionally, under Instructor Lewandowski, students in the Comp II course were

provided with the opportunity to earn extra credit by volunteering to read sections of the Comp II

textbook aloud to the class (hereinafter, “Extra Credit Opportunity”).

        120.       Plaintiff requested Instructor Lewandowski for a comparable Extra Credit

Opportunity so that he would be provided equal access to extra credit as non-blind students.




                                                   18
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 19 of 71 PageID 19




       121.    On February 20, 2018, Instructor Lewandowski stated that she would provide

Plaintiff the Extra Credit Opportunity by “I give your credits for reading…no, I give you credits

for asking questions.”

       122.    Plaintiff responded to Instructor Lewandowski inquiring, “Is that to say I have to

think, I have to generate a question just to get [access to the Extra Credit Opportunity]?”

       123.     Instructor Lewandowski confirmed that instead of undertaking objectively

determinable act (i.e. completing an unassigned task like reading aloud)—as sighted students

could—to gain access to the Extra Credit Opportunity, she was instead giving Plaintiff extra credit

because “it really is that you automatically ask good questions … so we’re using that particular

skill instead of giving reading opportunities.”

       124.    Confusingly, Instructor Lewandowski then introduced a measure of subjectivity

into the substituted Extra Credit Opportunity by stating, “I thought that by giving you points for

good questions, that was being fair.” (Emphasis added).

       125.    Instructor Lewandowski’s imposed “solution” to cure the exclusion of Plaintiff

from the Extra Credit Opportunity either: (1) excluded Plaintiff from similar participation because

extra credit was awarded for simply discharging a pre-existing duty required by the syllabus (i.e.,

“com[ing] to class and the online environment ready to engage yourself and others in a meaningful,

substantive activity”); or (2) excluded Plaintiff from similar participation because the “solution”

provided Plaintiff access to extra credit only after a subjective determination of whether the

Plaintiff had put forth a “good” question whereas a sighted student was provided access to extra

credit based only upon an objective fact (i.e., did the student read aloud or not).

       126.    Defendant failed to provide Plaintiff with access to any activity comparable to the

Extra Credit Opportunity.



                                                  19
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 20 of 71 PageID 20




       127.    As a result of Instructor Lewandowski’s actions, Plaintiff was—solely by reason of

his blindness—excluded from participation in the Extra Credit Opportunity, a program, activity,

and benefit offered by SPC.

                          Inaccessible Written Assignment Feedback

       128.    Further, Instructor Lewandowski provided students in Comp II, including Plaintiff,

written feedback on completed assignments (hereinafter, “Written Assignment Feedback”).

       129.    However, the Written Assignment Feedback provided by Instructor Lewandowski

was handwritten on the paper-based assignments and therefore inaccessible to Plaintiff.

       130.    When confronted with the inaccessible nature of the Written Assignment Feedback,

Instructor Lewandowski’s proposed solution was for Plaintiff to solicit a classmate to read the

feedback to Plaintiff.

       131.    As a result of Instructor Lewandowski’s actions, Plaintiff—solely by reason of his

blindness—excluded from participation in Written Assignment Feedback, a program, activity, and

benefit offered by SPC.

                              Inaccessible Peer Feedback Activity

       132.    Similarly, Instructor Lewandowski intermittently required students in Comp II to

share and assess other student’s writing assignments during class as a means of learning

(hereinafter, “Peer Feedback Activity”).

       133.    The in-class Peer Feedback Activity was based upon computer-printed hardcopy

versions of each student’s writing assignments.

       134.    Instructor Lewandowski provided no means by which Plaintiff could obtain an

accessible version of a classmate’s writing assignments to complete or participate in the Peer

Feedback Activity.



                                                  20
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 21 of 71 PageID 21




       135.    When Plaintiff requested an accessible means to participate in the Peer Feedback

Activity, Instructor Lewandowski told Plaintiff to try and use a phone-based software application

to read his peer’s writing.

       136.    As a result of Instructor Lewandowski’s actions, Plaintiff was—solely by reason of

his blindness—excluded from participation in the Peer Feedback Activity, a program, activity, and

benefit offered by SPC.

       137.    On or about March 2, 2018, SPC relieved Instructor Lewandowski of her duties

teaching Comp II.

       138.    On or about March 2, 2018, SPC replaced Instructor Lewandowski with Instructor

Sharon Williams.

       139.    On or about March 2, 2018, SPC assured Plaintiff that, “Professor Williams has

met with Accessibility Services and the Dean of Communications and understands that all

materials offer in and out of class will be provided in an accessible version prior to classroom due

date and/or activity.”

                               Inaccessible InQuizitive Program

       140.    Instructor Williams utilized an online software program called “InQuizitive”

(hereinafter, “InQuizitive Program”) marketed by publisher W.W. Norton & Co.

       141.    The InQuizitive Program aids students in Comp II through the use of adaptive

technology that can focus teaching content based upon the type of questions a user correctly or

incorrectly answers.

       142.    The InQuizitive Program provides the user with real-time feedback, alternative

questions, and instructive teaching.




                                                21
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 22 of 71 PageID 22




       143.      The InQuizitive Program was used by Instructor Williams to benefit SPC students

enrolled in Comp. II, including Plaintiff.

       144.      The InQuizitive Program was inaccessible to Plaintiff due to its highly visual

components, inaccessible links, non-opening pages, and non-readable pages, among other issues.

       145.      In order to make any progress at all in the InQuizitive Program, Plaintiff was

required to rely on a classmate during class time.

       146.      On or about April 24, 2018, Plaintiff notified Instructor Williams of that he was

unable to utilize the InQuizitive Program.

       147.      On or about April 24, 2018, Instructor Williams responses, “we can work together

regarding an alternative assignment.”

       148.      No alternative assignment(s) were ever provided.

       149.      As a result of Instructor Williams’ actions, Plaintiff was—solely by reason of his

blindness—excluded from participation in the InQuizitive Program, a program, activity, and

benefit offered by SPC.

                               MAC 1105 COLLEGE ALGEBRA

       150.      During the Spring Term 2017-2018, Plaintiff was enrolled in SPC’s course titled,

“MAC 1105 College Algebra” (hereinafter, “College Algebra”).

       151.      Plaintiff’s enrollment in College Algebra came only after an initial instance in

which SPC attempted to confine Plaintiff to a lower-level mathematics course that it believed to

be accessible.

       152.      However, pursuant to        Plaintiff’s aptitude and his subsequent satisfactory

performance on a “PERT math placement test” administered by SPC, SPC permitted Plaintiff to

enroll in College Algebra.



                                                  22
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 23 of 71 PageID 23




       153.     On or about January 8, 2018, Plaintiff was notified that he qualified for multiple

accommodations to be provided for the College Algebra course via an email titled “[AS Jon

Jenkins – [student ID number ending in 3621] – MAC 1105.46 – COLLEGE ALGEBRA (CRN:

1235) – Notification of Academic Support Services Spring 2018” (hereinafter, College Algebra

Accommodations Notice”).

       154.     Plaintiff’s accommodations for College Algebra included, but were not limited to:

(1) Adaptive Technology (including alternative media); and (2) the ability to digitally record

learning situations.

       155.     In addition, Plaintiff was noted as “Blind” under the “additional Notification(s)

Regarding Student” section of the College Algebra Accommodations Notice.

       156.     SPC professor Mark Billiris taught the College Algebra course in which Plaintiff

was enrolled.

       157.     A copy of the College Algebra Accommodations Notice was sent to, or made

available to, SPC Instructor Mark Billiris.

       158.     SPC possessed knowledge over Billiris’ syllabus for College Algebra and did not

disapprove of it.

                              Inaccessible MyMathLab Software

       159.     Pursuant to Billiris’ syllabus for College Algebra, “Students will also need to be

able to use a calculator, register to use a software produce (i.e., MyMathLab, ALEKS, etc.)…”

       160.     Pursuant to Billiris’ syllabus for College Algebra, the “Required Textbook and

Other Resource[s]” included a computer program called “MyMathLab” (hereinafter, “MML”).

       161.     MML is an online-based mathematics laboratory program, also known as “MyLab

Math,” distributed by publisher Pearson Education, Inc.



                                                23
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 24 of 71 PageID 24




         162.     Students in Instructor Billiris’ College Algebra class—including Plaintiff—were

required to use MML to satisfy the requirements of College Algebra as MML was used to

administer quizzes and tests.

         163.     Generally, MML aids students in College Algebra through the use of adaptive

technology that can focus teaching content based upon the type of questions a user correctly or

incorrectly answers.

         164.     MML provides the user with immediate feedback, alternative questions, and a

“help” feature.

         165.     Since at least November 8, 2017, SPC knew that MML was inaccessible to a blind

user.1

         166.     Prior to being permitted to enroll in Instructor Billiris’ College Algebra course, SPC

unsuccessfully attempted to place Plaintiff in a college algebra course taught by a different SPC

instructor (i.e., Olga Timofeeva), because “she doesn’t use MML” and “she doesn’t require

MML.”

         167.     The format of Instructor Billiris’ College Algebra class included a brief lecture at

the beginning of each class session followed by instruction that all students work independently

within MML for the remainder of class.

         168.     All work done outside of College Algebra class was to be completed using MML.

         169.     MML was not accessible to Plaintiff solely due to his blindness.

         170.     MML does not comply with WCAG 2.0.

         171.     No equivalent alternative to MML—containing the benefits and features of

MML—was provided to Plaintiff by SPC.


1
 Via a November 8, 2018 e-mail, SPC acknowledged that MML was not accessible through its attempt to place
Plaintiff in College Algebra Course Sections that did not use MML.

                                                   24
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 25 of 71 PageID 25




       172.    On account of MML’s inaccessibility and the format of Instructor Billiris’ College

Algebra course, Plaintiff was regularly excluded because no SPC employee would alert Plaintiff

that students were silently working in MML.

       173.    In one such instance, on or about January 24, 2018, Plaintiff sat in silence for

approximately 30 minutes during the College Algebra class while waiting for Instructor Billiris to

begin class.

       174.    Finally, after 30 minutes of sitting in silence, Plaintiff was informed by a peer that

all students were working in the MML program.

       175.    After discovering the issue, Plaintiff discussed the same with Instructor Billiris, and

Instructor Billiris informed Plaintiff that he was under the impression that Plaintiff would use

College Algebra class time to complete other school work.

       176.    During the conversation, Instructor Billiris intimated that he did not know that

MML was inaccessible to Plaintiff.

       177.    On or about January 28, 2018, SPC employee Aimee Stubbs acknowledged that “In

[Plaintiff’s] case, we could not rely on the publisher materials or Braille [so SPC has attempted to

create accessible material].”

       178.    On or about February 20, 2018, SPC employee Kelli Mitchell, in reference to

Plaintiff’s experience in College Algebra, acknowledged to the Plaintiff that, “You are not going

to have the same curriculum as everyone else, just like you are not going to be able to learn the

material the same was as other students.” (emphasis added).

       179.    Instead of providing accessible mathematics software, or not using MML

altogether, SPC provided what it described as a “sighted math person in [Plaintiff’s] math classes

so that [Plaintiff can work in [MML].”



                                                 25
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 26 of 71 PageID 26




       180.    The “sighted math person” described by SPC was provided to Plaintiff, only during

class time, multiple weeks into the College Algebra course.

       181.    The Sighted Math Person and was assigned to sit in class and read and scribe limited

portions of material from MML while Plaintiff verbalized what do so that the Sighted Math Person

could input Plaintiff’s work into MML.

       182.    As a result of SPC’s actions, Plaintiff was—solely by reason of his blindness—

excluded from participation in the MML, a program, activity, and benefit offered by SPC.

                               Inaccessible College Algebra Notes

       183.    During College Algebra, SPC provided instruction to College Algebra students that

included notes from live in-class lecture.

       184.    SPC failed to provide Plaintiff with any accessible notes from the live class

sessions.

       185.    Although SPC did—for 2-3 class periods at the beginning of the semester only—

attempt to provide notes from the live class sessions, SPC relied solely on soliciting (with varying

degrees of success) fellow College Algebra students to agree to place carbon paper underneath

their handwritten notes and provide a copy to SPC employee Kelli Mitchell (who is trained in

neither transcription nor in mathematics) for transcription and delivery to Plaintiff.

       186.    In the few (2-3) instances when College Algebra notes were in fact transcribed for

the Plaintiff by SPC’s employee Kelli Mitchell, such notes were inaccurate or incomplete and

delivered days or weeks after the course content was taught.

       187.    As a result of SPC’s actions, Plaintiff was—solely by reason of his blindness—

excluded from obtaining College Algebra notes from class sessions, which are a program, activity,

and benefit offered by SPC.



                                                 26
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 27 of 71 PageID 27




                    Inaccessible and Unequal College Algebra Curriculum

       188.    On or about February 20, 2018, SPC employee Kelli Mitchell acknowledged

Plaintiff would be required to receive a different College Algebra curriculum due to his blindness,

stating, “You are not going to have the same curriculum as everyone else.”

       189.    Instead of providing an accessible math software, not using MML altogether, and

providing accessible class notes, SPC proposed that Plaintiff, “can work on Word doc reviews in

class while others are in MML.”

       190.    The “Word doc reviews” referenced by SPC were a substantially condensed version

of the College Algebra curriculum, limited by the amount of College Algebra curriculum teaching

materials that SPC was willing to transcribe.

       191.    The “Word doc reviews” also contained some mathematical problems selected by

SPC from the complete universe of College Algebra teaching materials provided to all sighted

College Algebra students.

       192.    The Word doc reviews indicated the existence of a separate, unequal College

Algebra curriculum that was provided to Plaintiff by SPC.

       193.    As a result of SPC’s actions, Plaintiff was—solely by reason of his blindness—

excluded from participation in the full College Algebra curriculum, a program, activity, and benefit

offered by SPC.

                            Inaccessible College Algebra Textbook

       194.    Plaintiff also, despite purchasing the required textbook for College Algebra, never

received an accessible version of the required textbook.




                                                27
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 28 of 71 PageID 28




          195.   As a result of SPC’s actions, Plaintiff was—solely by reason of his blindness—

excluded from participation in the textbook for College Algebra, a program, activity, and benefit

offered by SPC.

                               Inaccessible College Algebra Videos

          196.   Instructor Billiris also provided students with videos posted to SPC’s “MyCourses”

online interface (hereinafter, “College Algebra Videos”).

          197.   Students in College Algebra were required to view the College Algebra Videos.

          198.   The College Algebra Videos were made available, as an educational tool, to the

sighted College Algebra students in Plaintiff’s course.

          199.   The College Algebra Videos were inaccessible for Plaintiff due to their visual

nature.

          200.   Neither the College Algebra Videos nor their delivery means comply with WCAG

2.0.

          201.   Plaintiff made multiple requests for accessible formats of the College Algebra

Videos.

          202.   Plaintiff was never provided an accessible format of the College Algebra Videos.

          203.   As a result of SPC’s actions, Plaintiff was—solely by reason of his blindness—

excluded from participation in the College Algebra Videos, a program, activity, and benefit offered

by SPC.

                     CGS 1070 BASIC COMPUTER & INFO LITERACY

          204.   During the term Spring Term 2017-2018, Plaintiff was enrolled in SPC’s course

titled, “CGS 1070 Basic Computer & Info Literacy” (hereinafter, “Basic Computer Course”).




                                                 28
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 29 of 71 PageID 29




       205.     In order to complete an Engineering Associate degree program at SPC, SPC

requires students complete a “computer information and literacy exam” or successfully complete

a “computer/information literacy competency course.”

       206.     The Basic Computer Course satisfies SPC’s “computer/information literacy

competency course” requirement.

       207.     Plaintiff enrolled in the Basic Computer Course solely to satisfy SPC’s academic

requirement to obtain his degree.

       208.     On or about January 8, 2018, Plaintiff was notified that he qualified for multiple

accommodations to be provided for the Basic Computer Course via an email titled “[AS Jon

Jenkins – [student ID number ending in 3621] – CGS 1070.57 – BASIC COMPUTER & INFO

LITERACY (CRN: 3437) – Notification of Academic Support Services Spring 2018” (hereinafter,

Basic Computer Accommodations Notice”).

       209.     Plaintiff’s accommodations for the Basic Computer Course included, but were not

limited to: (1) Adaptive Technology (including alternative media); and (2) the ability to digitally

record learning situations.

       210.     In addition, Plaintiff was noted as “Blind” under the “additional Notification(s)

Regarding Student” section of the Basic Computer Accommodations Notice.

       211.     SPC professor Jennifer Gregor taught the Basic Computer Course in which Plaintiff

was enrolled.

       212.     A copy of the Basic Computer Accommodations Notice was sent to, or made

available to, SPC Instructor Gregor.

       213.     SPC possessed knowledge over Instructor Gregor’s syllabus for the Basic

Computer Course and did not disapprove of it.



                                                29
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 30 of 71 PageID 30




       214.    SPC provided the Basic Computer Course entirely online with no classroom

component.

                                 Inaccessible Remote Learning System

       215.    SPC utilized an inaccessible system (hereinafter, “Remote Learning System”) to

deliver the content of the Basic Computer Course including, but not limited to, the course modules

and quizzes.

       216.    More specifically, the SPC Remote Learning System’s first assignment and/or quiz

were not able to be audibly read by a screen reader over the system’s time announcing each second

remaining.

       217.    Additionally, the Remote Learning System’s quizzes did not read pop-up answers

as clickable buttons or links.

       218.    The Remote Learning System’s answers, within non-timed assignments, only read

as a “link” when selected, not as any particular answer. As such, the blind Plaintiff was provided

a multiple choice question(s) with several answer options, all of which read aloud as “link.”

       219.    The Remote Learning System’s “proceed” button navigated Plaintiff to a different,

unrelated page.

       220.    Plaintiff was unable to properly access the Basic Computer Course and, as such,

was unable to adequately complete the work and received a failing “F” grade.

       221.    On or about May 17, 2018, after Plaintiff protested the “F” grade, SPC’s Acting

Dean of the College of Computer & Information Technology, John Long, changed Plaintiff’s grade

to an “I,” standing for “incomplete.”




                                                 30
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 31 of 71 PageID 31




        222.   Incident to changing Plaintiff’s grade, Dean Long responded, “we are working on

a plan for you to have access to all materials for the course and will be back in touch with further

details.”

        223.   Plaintiff was never provided an accessible format of the Remote Learning System.

        224.   As a result of SPC’s actions, Plaintiff was—solely by reason of his blindness—

excluded from participation in the Remote Learning System and the Basic Computer Course, a

program, activity, and benefit offered by SPC.

                                 MAC 1114 TRIGONOMETRY

        225.   During the Summer Term 2017-2018, Plaintiff was enrolled in SPC’s course titled,

“MAC 1114 Trigonometry” (hereinafter, “Trig”).

        226.   SPC adjunct professor Jennifer MacQuarrie teaches the Trig course in which

Plaintiff was enrolled.

        227.   SPC possessed knowledge over MacQuarrie’s syllabus for Trig and did not

disapprove of it.

        228.   On or about May 10, 2018, Plaintiff was notified that he qualified for multiple

accommodations to be provided for the Trig course via an email titled “[AS Jon Jenkins – [student

ID number ending in 3621] – MAC 1114.11 – TRIGONOMETRY (CRN: 1515) – Notification of

Academic Support Services Summer 2018” (hereinafter, Trig Accommodations Notice”).

        229.   Plaintiff’s accommodations for Trig included, but were not limited to: (1) Adaptive

Technology (including alternative media); and (2) the ability to digitally record learning situations.

        230.   In addition, Plaintiff was noted as “Blind” under the “additional Notification(s)

Regarding Student” section of the Trig Accommodations Notice.




                                                 31
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 32 of 71 PageID 32




        231.    A copy of the Trig Accommodations Notice was sent to, or made available to, SPC

Instructor MacQuarrie.

                                     Inaccessible Trig Textbook

        232.    SPC’s Trig class requires a textbook published by Pearson Education, Inc. (i.e.,

“Precalculus: Enhanced w/ Graph Util,” ISBN: 9780134119281 (hereinafter, “Trig Textbook”).

        233.    On or about May 16, 2018, Plaintiff rented the digital version of the Trig Textbook

through SPC.

        234.    Incident to Plaintiff’s rental of the digital version of the Trig Textbook, Plaintiff

was required to install a computer program called “Yuzu,” which is distributed by Barnes & Noble

College Booksellers, LLC.

        235.    “Yuzu” is the delivery mechanism for the digital version of the Trig Textbook.

        236.    SPC represented that Yuzu is “compatible with iPad®, iPhone®, and iPod touch®.”

        237.    SPC represented that Yuzu is compatible with “Google Chrome®, Mozilla

Firefox® or Microsoft Edge, Internet Explorer® version 9 or later, or Safari® version 7 or later.”

        238.    Due to Yuzu’s non-accessibility, the digital version of the Trig Textbook is not

fully accessible.

        239.    More specifically, the links in the digital version of the Trig Textbook do not

confirm that any link has opened.

        240.    The search function within the digital version of the Trig Textbook does not work

properly as it will return a list of results but will not open any of the linked results.

        241.    The pagination of the digital version of the Trig Textbook does not align with the

page numbers listed for all students in the Trig syllabus.




                                                   32
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 33 of 71 PageID 33




       242.    For example, in the Trig syllabus, Trig Textbook section 6.1 is stated to begin on

page 372.

       243.    In the digital version of the Trig Textbook however, section 6.1 begins on page 363.

       244.    On or about May 16, 2018, Plaintiff informed SPC employee Kelli Mitchell that

the pagination of the digital version of the of the Trig Textbook does not align with the page

numbers listed for all students in the Trig syllabus.

       245.    SPC’s proposed solution to the non-accessibility of the digital version of the Trig

Textbook was to direct Plaintiff to an HTML (hypertext markup language) version of the Trig

Textbook via SPC’s “MyCourses” online interface.

       246.    The HTML version of the Trig Textbook is not fully accessible.

       247.    For example, Plaintiff’s use of the ‘rotor’ feature to navigate between lines, pages,

or sections, in the HTML version of the Trig Textbook results in re-routing of the Plaintiff to the

beginning of the text.

       248.    The HTML version of the Trig Textbook provides no way to search by sections or

terms, only page numbers.

       249.    On May 18, 2018, rather than employing a different Trig Textbook, SPC employee

Kelli Mitchell simply responded to the Plaintiff that, “We cannot guarantee accessibility of the

textbook any other way [than providing a link to Pearson’s HTML version].”

       250.    The seemingly simple act of Plaintiff merely locating course subject matter listed

on the syllabus is consistently transformed into a significantly frustrating struggle that is

detrimental to Plaintiff’s educational results due to SPC’s refusal to provide an accessible digital

version of the Trig Textbook or an accessible HTML version of the Trig Textbook.




                                                 33
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 34 of 71 PageID 34




       251.    While SPC provides all sighted students the potential benefit of access to the Trig

Textbook via hard copy, on a phone or computer the digital version, Plaintiff is provided no such

benefit.

       252.    Instead, Plaintiff, unlike all other sighted Trig students—in order to have even

marginal access to the Trig Textbook—is tethered to either a laptop or a desktop computer.

       253.    When Plaintiff explained to Instructor MacQuarrie that blind users routinely utilize

mobile technology in everyday life, MacQuarrie belittlingly responded, “Derrick, you’re going to

have to use your laptop. And that’s just the way it is. And when you get into the real world—you

know, with an engineering job, you’re using a laptop. People aren’t doing work on their phone,

that’s just not the way it works.”

       254.    On May 31, 2018, during a further in-person discussion with Instructor MacQuarrie

about navigation of the HTML version of the Trig Textbook, Instructor MacQuarrie represented

that “this typing-up [of any portions of the Trig Textbook] that we’re doing is not necessary at all,

because your textbook happens to be one hundred percent accessible via your laptop.”

       255.    Later in the conversation, Plaintiff stated, “the textbook, like I said is not…I don’t

know who told you…”

       256.    Instructor MacQuarrie then cut-off the Plaintiff mid-sentence, stating, “It is.”

       257.    In response Plaintiff asked Instructor, “have you tried it yourself … unless you

haven’t tried it yourself you cannot attest that it is 100% accessible.”

       258.    In response, Instructor MacQuarrie said, “Please don’t argue with me, I have been

told by many sources that it is” and “it is up to you to [discuss with SPC] and learn how to

navigate this textbook.” (emphasis added).




                                                 34
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 35 of 71 PageID 35




       259.    Further in the conversation, after Plaintiff confirmed to Instructor MacQuarrie that

he was attempting to access the Trig Textbook on both his laptop and iPhone, instructor

MacQuarrie dismissed Plaintiff’s use of his iPhone as an accessibility tool, stating, “don’t use your

phone … because it’s a textbook, it’s not going to work on your phone.”

       260.    Instructor MacQuarrie emphasized, “if you’re trying to navigate it through your

phone that’s the problem, it’s not going to work like that.”

       261.    After Plaintiff noted that his disability requires Plaintiff to rely on his phone,

Instructor MacQuarrie said, “Derrick, you need to make a change…[the Trig Textbook] is not

100% accessible for your phone but it is with your laptop.”

       262.    As a result of SPC’s actions, Plaintiff—solely by reason of his blindness—was

excluded from participation in the Trig Textbook, assignments, quizzes, readings, and learning

opportunities provided by the Trig course, all of which are each a program, activity, and benefit

offered by SPC.

                                      Inaccessible Trig Quiz

       263.    In the Trig course, quizzes are worth 16% of a student’s total grade.

       264.    Quiz questions are sourced directly from the Trig Textbook and are specifically

identified in the Trig syllabus by their corresponding section and page number in the Trig

Textbook.

       265.    “Quiz 1” consisted of six questions selected from Trig Textbook sections 6.1-6.4.

       266.    In an attempt to make Quiz 1 accessible, SPC emailed Plaintiff a copy of the Quiz

1 questions, transcribed by an SPC employee, so that Plaintiff could answer the questions.




                                                 35
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 36 of 71 PageID 36




       267.    On May 16, 2018, Plaintiff informed SPC employee Kelli Mitchell that he “cannot

find the section number or problem number on what you sent to know which section each question

is from.”

       268.    Plaintiff also noted, “[the quiz] seems to be missing a question because the syllabus

lists six questions and their corresponding page numbers.”

       269.    Plaintiff received no substantive feedback or revised copy of Quiz 1.

       270.    On or about May 22, 2018, Plaintiff timely submitted his responses to Trig “Quiz

1” to Instructor MacQuarrie.

       271.    On May 22, 2018, Instructor MacQuarrie responded to the Plaintiff noting that “I

only see 4 out of the 6 quiz questions in your Quiz 1 email.”

       272.    On May 23, 2018, Plaintiff responded to Instructor MacQuarrie noting that “I was

only given four questions, though that is hard to discern because there were no question or section

numbers for the questions” and “some of the questions were confusing because I wasn’t sure where

the quested [sic] began or ended as there is nothing distinguishing any text from the rest.”

       273.    On May 23, 2018, Instructor MacQuarrie responded that “there is a complete,

screen reader friendly, list of all quiz questions which includes sections, page number, problem

number and due date” and that the list of problems provided by SPC employee Kelli Mitchell

contained no errors.

       274.    On May 23, 2018, Plaintiff responded, again reiterating to SPC, via instructor

MacQuarrie, that, “the numbers and sections on the course list do not correspond to the digital

book I have” and “[the quiz text sent to Plaintiff by SPC employee Kelli Mitchell] appears to only

have four questions … the quiz was missing information to enable a blind user to discern between

the questions beyond guessing.” (emphasis added).



                                                36
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 37 of 71 PageID 37




        275.         On May 23, 2018, Instructor MacQuarrie acknowledged that version of Quiz 1 sent

to the Plaintiff only contained 5 questions and not 6, but, as to the pagination issue MacQuarrie

responded, “I am told repeatedly that that is false. Your laptop version does match up.”

        276.         Despite not receiving a full copy of Quiz 1 and repeatedly communicating the non-

readability of the remaining questions, Instructor MacQuarrie’s solution was to, “grade yours out

of five.”

        277.         According to Instructor MacQuarrie on May 21, 2018, she viewed this as an

acceptable solution because she purportedly adjusted Plaintiff’s grade to correspond to a test given

on only five questions.

        278.         Instructor MacQuarrie added, “I drop the lowest quiz chances are that will be your

lowest quiz and that one gets dropped.”

        279.         Instructor MacQuarrie’s solution was not acceptable because it deprived the

Plaintiff of the benefits of:

                 i.         Completing the same Quiz 1 questions as sighted students;

               ii.          Being given the equal opportunity as signed Trig students to achieve points

        and not have a grade calculated on assumption/extrapolation (i.e., Instructor MacQuarrie

        calculated Plaintiff’s grade by transforming Plaintiff’s 2/5 score (40%) into 2.4/6, thus

        completely eliminating Plaintiff’s possibility of achieving a 3/6, or 50% score);

               iii.         The ability to drop a low quiz score earned on the merits of low

        performance, not earned by reason of low accessibility, and;

               iv.          Being provided a Quiz with distinct question and section numbers such that

        he could discern between questions and answer the five questions on his Quiz 1 rather than

        the four questions that could actually be identified.



                                                     37
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 38 of 71 PageID 38




       280.      As a result of SPC’s actions, Plaintiff—solely by reason of his blindness—was

excluded from participation in Trig Quiz 1 which is a program, activity, and benefit offered by

SPC.

                                 Inaccessible Notes/Transcription

       281.      The format of Instructor MacQuarrie’s Trig class includes a lecture component

during which Instructor MacQuarrie solves mathematical problems in a visual format through the

use of a technological device similar to a document camera/overhead projector (hereinafter,

“Livescribe”).

       282.      Incident to Instructor MacQuarrie’s use of Livescribe, Livescribe or its associated

peripheral technology saves and stores the mathematical problem-solving step-by-step diagrams

written and drawn by Instructor MacQuarrie during each particular Trig class session (hereinafter,

“Illustrated Notes”).

       283.      The Illustrated Notes are a learning aid provided to SPC students in the Trig course.




                 REMAINDER OF PAGE REMAINS INTENTIONALLY BLANK




                                                  38
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 39 of 71 PageID 39




       284.    A true and correct excerpt of Instructor MacQuarrie’s Illustrated Notes from

Plaintiff’s Trig course follow in Plaintiff’s Figure 1.

 Pl. Figure 1: Excerpt of SPC Instructor MacQuarrie’s Illustrated Notes for Trig




       285.    Instructor MacQuarrie makes the Illustrated Notes available to all sighted College

Algebra students via MyCourses on the same day as the notes are provided in class.

                                                  39
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 40 of 71 PageID 40




        286.    The Illustrated Notes are not accessible to Plaintiff solely by reason of his blindness

because SPC does not provide any version of the Illustrated Notes’ pictorial mathematical

operations that effectively communicate the temporal, sequential, and ordered nature of math steps

required to achieve the mathematical solution.

        287.    The Illustrated Notes are pictorial, visual-only, PDFs that are impossible for

Plaintiff to view.

        288.    In order to be provided the same Illustrated Notes as sighted students, Plaintiff must

have access to more than just words and numbers that are correctly transcribed, but instead must

be provided information that effectively communicates the precise notations being used as well as

their spatial presence and relationship to one another, all in logical sequential order.

        289.    On or about May 31, 2018, Plaintiff inquired of Instructor MacQuarrie, “when

you’re drawing whatever equation you’re working on, the step-by-step process of that…[if] you’re

on the podium or whatever drawing out step-by-step, so is that available to me?”

        290.    Instructor MacQuarrie responded to Plaintiff, stating, in relevant part, “Everything

I do in class….so…that’s why I try to be as descriptive as possible…”

        291.    Plaintiff replied, clarifying that, “since you explain it, that’s why for me, I would

need a transcribed version of that, I need something I can refer back to and have as students

visualize—or have it in front of them to see—and refer back to it” instead of scrolling through 30

minutes of lecture transcription to obtain information that sighted students can access simply by

viewing in the Illustrated Notes.

        292.    In response, Instructor MacQuarrie said, “Derrek, I explain everything in my

lectures. My audio recording lectures are better than any notetaker [at] transcribe section [sic] that

someone else can do.”



                                                  40
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 41 of 71 PageID 41




        293.      After Instructor MacQuarrie said, “these lectures are your notes,” Plaintiff

attempted a final time to assist Instructor MacQuarrie in understanding the difference between the

ReIllustrated Notes and mere transcribed lecture verbiage, saying, “[the transcripts of the lectures

are] audio versions of the whole lecture… if other students were just copying what they saw on

the board, would they be allowed to use their notes or would they be limited to only having access

to the audio recordings only? They cannot take notes or anything they have to only listen to the

audio recordings?”

        294.      In conclusion, Instructor MacQuarrie acknowledged that students were taking notes

that reflected the Illustrated Notes displayed during MacQuarrie’s lectures.

        295.      Compounding the issue, SPC employee Kelli Mitchell had previously—on May 18,

2018—advised Plaintiff that, “[SPC is] not going to continue transcribing lectures [because] the

instructors are going over problems directly from the textbook, and are providing verbal

descriptions of each problem.”

        296.      On May 31, 2018, Instructor MacQuarrie addressed the discontinuation of Kelli

Mitchell’s lecture transcription for Plaintiff, stating that transcription was being discontinued

“because of the way I’m recording it, because it’s already there for you [in an audio PDF file that

is printable].”

        297.      After noting that Plaintiff would be provided with: (1) audio PDF files (to listen

to); (2) transcribed notes of the lectures’ words; and (3) the supposedly-accessible Trig Textbook,

the conversation continued as follows:

                  Instructor MacQuarrie: Just so you know, when I was in
                  college…my teachers…I went to a major engineering university.
                  All my friends are engineers. Ok? Do you know what calculus,
                  well, this class wasn’t even offered [at] my school but, calculus was
                  the intro class, do you know what that was like?



                                                   41
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 42 of 71 PageID 42




               Plaintiff: Yeah

               Instructor MacQuarrie: Ok, tell me, what do you think it was like?

               Plaintiff: I took AP Calc in high school.

               Instructor MacQuarrie: High school’s not the same as college,
               tell me what you think…

               Plaintiff: And then I took Pre-Calculus this semester which I had to
               drop

               Instructor MacQuarrie: This is SPC, this is a tiny school. Talking
               about a lecture hall with at least 200 kids in there. You’ve got a man
               down—or a woman usually a man though—just rambling off the
               section so do you know what we would have to do? We had to
               teach ourselves. Go to TAs. Go to tutors. And read the book
               on our own. So what I’m providing to you, is accessible. It
               is…you got the textbook, you got people transcribing the book for
               you, you’ve got my lectures that I write down every single detail I
               describe everything I’m doing. So if someone didn’t want to look
               at it, like say someone else didn’t want to look at it and just listen to
               it, they could figure it out too. (emphasis added).

               Plaintiff: Ok.

               Instructor MacQuarrie: Ok?

       298.    In an attempt to intimidate and convince Plaintiff that the Trig Course materials

were in fact accessible, Instructor MacQuarrie—a sighted individual—leveraged her position of

authority as Plaintiff’s instructor and her academic credentials to draw a wholly-illogical and

unsupported correlation between her ‘teaching herself’ at a “major engineering university” and the

purportedly-accessible materials provided by SPC.

       299.    As a result of SPC’s actions, Plaintiff—solely by reason of his blindness—was

excluded from participation in the Illustrated Notes provided within Trig course, which is a

program, activity, and benefit offered by SPC.




                                                  42
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 43 of 71 PageID 43




                                      Alternative Trig Materials

         300.     SPC attempted to provide alternative Trig learning materials to Plaintiff in the form

of “section summaries” and transcribed notes of class lectures, and transcribed quizzes.

         301.     Any alternative Trig course learning materials provided to Plaintiff are unequal as

they contain different content than the content provided to sighted students.

         302.     Any alternative Trig course learning materials provided to Plaintiff are unequal and

inaccessible because they—among other issues—lack question numbers, include tables unreadable

by a screen reader, do not distinguish adequately between questions in ways discernable by a blind

student, emphasize text with bolding or other indicators meant only for sighted students, and

include answers without providing correlating question numbers which are provided to the class.

         303.     SPC did not provide any “Sighted Math Person” to assist Plaintiff during the Trig

class.

                                                 MML

         304.     Upon information and belief, SPC does provide MML to its students for educational

use in the Trig course.

         305.     On its bookstore website, alongside the required Trig Textbook, SPC lists MML as

“recommended” for the Trig Course and provides a means for students to purchase the same for

$113.35.

         306.     Generally, MML aids students in Trig through the use of adaptive technology that

can focus teaching content based upon the type of questions a user correctly or incorrectly answers.

         307.     MML provides the user with immediate feedback, alternative questions, and a

“help” feature.




                                                   43
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 44 of 71 PageID 44




        308.     Plaintiff was informed by students in his Trig course that MML and its

accompanying educational tools and features are available for educational use in the Trig course.

        309.     In fact, during July 2018, SPC inadvertently provided Plaintiff full access to

MML’s educational tools and features for the Trig course when SPC attempted to re-provide an

accessible link to the HTML version of the Trig Textbook.

        310.     After Plaintiff raised the issue to SPC that MML and its tools and features were

displayed when he logged into MML to access the Trig Textbook, SPC manipulated changeable

MML settings to prohibit MML from displaying its educational content to Plaintiff.

        311.     At all times thereafter, any time Plaintiff accessed MML to obtain the link to the

HTML version of the Trig Textbook, only the link to the HTML Trig Textbook was displayed.

        312.     Regardless of whether MML is required for the Trig course, MML is provided by

SPC to sighted students in the Trig course.

        313.     Since at least prior to November 8, 2017, SPC knew that MML was inaccessible to

a blind user.2

        314.     MML was not accessible to Plaintiff solely due to his blindness.

        315.     MML does not comply with WCAG 2.0.

        316.     No equivalent alternative to MML—containing the benefits and features of

MML—was provided to the Plaintiff by SPC.

        317.     As a result of SPC’s actions, Plaintiff was—solely by reason of his blindness—

excluded from participation in the MML, a program, activity, and benefit offered by SPC.




2
 Via a November 8, 2018 e-mail, SPC acknowledged that MML was not accessible through its attempt to place
Plaintiff in College Algebra Course Sections that did not use MML.

                                                   44
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 45 of 71 PageID 45




                                          CHEM 1025

        318.   During the Fall Term 2018-2019, Plaintiff is enrolled in SPC’s course titled, “CHM

1025 Introductory Chemistry” (hereinafter, “Chem”).

        319.   On or about August 9, 2018, Plaintiff was notified that he qualified for multiple

accommodations to be provided for the Chem course via an email titled “[AS Jon Jenkins –

[student ID number ending in 3621] – CHM 1025.34 – INTRODUCTORY CHEMISTRY (CRN:

2167) – Notification of Academic Support Services Fall 2018” (hereinafter, Chem

Accommodations Notice”).

        320.   Plaintiff’s accommodations for Chem included, but were not limited to: (1)

Adaptive Technology (including alternative media); and (2) the ability to digitally record learning

situations.

        321.   In addition, Plaintiff was noted as “Blind” under the “additional Notification(s)

Regarding Student” section of the Chem Accommodations Notice.

        322.   SPC professor Richard P. Musgrave teaches the Chem course in which Plaintiff is

enrolled.

        323.   A copy of the Chem Accommodations Notice was sent to, or made available to,

SPC Instructor Musgrave.

        324.   SPC possessed knowledge over Musgrave’s syllabus for Chem and did not

disapprove of it.

                       Inaccessible Chem Textbook and Periodic Table

        325.   SPC’s Chem class requires a textbook published by Cengage Learning (i.e.,

“Introductory Chemistry: A Foundation,” ISBN: 9781337399425 (hereinafter, “Chem

Textbook”).



                                                45
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 46 of 71 PageID 46




       326.    SPC’s Chem class requires a periodic table published by Sargent Welch (i.e.,

“Ward’s Comprehensive Periodic Table”) (hereinafter, “Periodic Table”).

       327.    Prior to the beginning of the Fall 2018 semester, Plaintiff purchased the digital

version of the Chem Textbook and Periodic Table through SPC.

       328.    The Chem Textbook is not fully accessible.

       329.    The Periodic Table is not fully accessible.

       330.    The Chem Textbook and Periodic Table are essential to achieving any measure of

academic success in the Chem course.

       331.    Without access to the Chem Textbook and Periodic Table, a student’s chances of

success in the Chem course decrease dramatically.

       332.    As a result of SPC’s actions, Plaintiff was—solely by reason of his blindness—

excluded from participation in the Chem Textbook and Periodic Table, a program, activity, and

benefit offered by SPC.

                               Inaccessible Chemistry Modules

       333.    Incident to the Chem course, SPC posts items called “modules” on the Chem

course’s MyCourses page (hereinafter, “Chem Modules”).

       334.    Chem Modules may contain video, printed PDF documents, and/or links to third-

party (non-SPC) websites.

       335.    The Chem Modules were made available, as an educational tool, to the sighted

Chem students in Plaintiff’s course.

       336.    The Chem Modules are inaccessible for Plaintiff due to their visual nature.

       337.    Neither the Chem Modules nor their delivery means comply with WCAG 2.0.

       338.    Plaintiff was never provided an accessible format of the Chem Modules.



                                                46
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 47 of 71 PageID 47




          339.   The Chem Modules contain inaccessible PDFs that are not readable by a screen

reader.

          340.   The Chem Modules contain links to third-party websites that are not accessible to

Plaintiff.

          341.   Links within the Chem Modules are not accessible to Plaintiff because they are not

readable by a screen reader.

          342.   As a result of SPC’s actions, Plaintiff was and is—solely by reason of his

blindness—excluded from participation in the Chem Modules, a program, activity, and benefit

offered by SPC.

                                           CHEM 1025L

          343.   During the Fall Term 2018-2019, Plaintiff is enrolled in SPC’s course titled, “CHM

1025L Introductory Chemistry Lab” (hereinafter, “Chem Lab”).

          344.   On or about August 8, 2018, Plaintiff was notified that he qualified for multiple

accommodations to be provided for the Chem Lab course via an email titled “[AS Jon Jenkins –

[student ID number ending in 3621] – CHM 1025L.57 – INTRODUCTORY CHEMISTRY LAB

(CRN: 2366) – Notification of Academic Support Services Fall 2018” (hereinafter, Chem Lab

Accommodations Notice”).

          345.   Plaintiff’s accommodations for Chem Lab included, but were not limited to: (1)

Adaptive Technology (including alternative media); and (2) the ability to digitally record learning

situations.

          346.   In addition, Plaintiff was noted as “Blind” under the “additional Notification(s)

Regarding Student” section of the Chem Lab Accommodations Notice.




                                                 47
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 48 of 71 PageID 48




       347.    SPC professor Timothy Backus teaches the Chem Lab course in which Plaintiff is

enrolled.

       348.    A copy of the Chem Lab Accommodations Notice was sent to, or made available

to, SPC Instructor Backus.

       349.    SPC possessed knowledge over Backus’s syllabus for Chem Lab and did not

disapprove of it.

                             Inaccessible Chem Lab Assignments

       350.    As a part of Chem Lab, Plaintiff is required to complete pre and post-lab

assignments (hereinafter, Chem Lab Assignments”).

       351.    The Chem Lab Assignments are not provided to Plaintiff in an accessible means

compatible with a screen-reader.

       352.    The Chem Lab Assignments, to the extent they are ever provided to Plaintiff, are

not provided to Plaintiff so that Plaintiff has enough time to timely complete and submit the same.

       353.    As a result of SPC’s actions, Plaintiff was and is—solely by reason of his

blindness—excluded from participation in the Chem Lab Assignments, a program, activity, and

benefit offered by SPC.

                               Inaccessible Chem Lab Handout

       354.    As a part of Chem Lab, all students in the Chem Lab course were provided a large

packet of documents that were described as all lab assignments in printed form in the sequence in

which they were to be completed throughout the semester (hereinafter, “Chem Lab Handout”).

       355.    When Plaintiff asked what documents comprised Chem Lab Handout, the instructor

told him that the Chem Lab Handout was comprised of the individual class lab assignments and

each were separately accessible via MyCourses.



                                                48
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 49 of 71 PageID 49




       356.    When Plaintiff requested an accessible copy of the Chem Lab Handout, the

instructor replied that Plaintiff has access to the Chem Lab Handout in the same manner as other

students.

       357.    While the constituent lab assignment documents were available to Plaintiff via

MyCourses, Plaintiff was required to undertake additional work to assemble the Chem Lab

Handout—work that sighted students were not required to undertake.

       358.    For example, Plaintiff was required to access MyCourses, identify the constituent

documents (which already takes additional time due to Plaintiff’s necessary reliance on audio),

place the documents in the correct sequence, and merge the documents into one digital packet.

       359.    Rather than simply providing an accessible version of the exact Chem Lab Handout

to the Plaintiff, SPC instead chose to provide only the constituent parts then force the Plaintiff to

incur time and labor assembling a new document, solely due to his disability.

       360.    As a result of SPC’s actions, Plaintiff was and is—solely by reason of his

blindness—excluded from participation in the Chem Lab Handout, a program, activity, and benefit

offered by SPC.

                                  Inaccessible Chem Lab Curriculum

       361.    In Chem Lab, students are paired with a lab partner in order to complete interactive,

experiment-based problem solving and learning.

       362.    Plaintiff was paired with a lab partner.

       363.    With his lab partner, Plaintiff is expected—like all other Chem Lab students—to

complete the Chem Lab curriculum.

       364.    The Chem Lab curriculum consists of, but is not limited to, taking measurements,

reading instruments, creating and monitoring solutions, and solving chemistry problems.



                                                 49
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 50 of 71 PageID 50




        365.   While signed Chem Lab students can take measurements, read instruments, create

and monitor solutions, take notes, and solve chemistry problems independently within the lab

pairing, Defendant does not permit the Plaintiff to do so.

        366.   For example, Defendant provides no means by which Plaintiff can independently

take measurements, read instruments, take notes, or complete many manual tasks.

        367.   Instead of providing instruments and curriculum that is accessible for a blind user

such as Plaintiff, Defendant instead assigned a federal work-study student to mind (hereinafter

“Minder”) the Plaintiff during Chem Lab.

        368.   Defendant instructed the Minder to read temperatures on instruments aloud to

Plaintiff.

        369.   Defendant instructed the Minder to read measurements aloud to Plaintiff.

        370.   Defendant instructed the Minder to do lab tasks that are both manual and non-

manual in nature.

        371.   Defendant instructed the Minder to provide class notes to Plaintiff.

        372.   Whereas all other Chem Lab students may independently function within their

respective lab pairings, Plaintiff is required to rely (and Defendant insists that Plaintiff rely) on a

sighted Minder to achieve even mild access to the Chem Lab curriculum.

        373.   Any class notes provided to Plaintiff from the Minder are not provided in any timely

manner to allow Plaintiff to complete his Chem Lab assignments.

        374.   The Chem Lab Curriculum is made available, as an educational tool, to the sighted

Chem Lab students in Plaintiff’s course.




                                                  50
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 51 of 71 PageID 51




        375.   As a result of SPC’s actions, Plaintiff was and is—solely by reason of his

blindness—excluded from participation in the Chem Lab curriculum, a program, activity, and

benefit offered by SPC.

                                 MAC 1140 PRE-CALCULUS

        376.   During the Fall Term 2018-2019, Plaintiff is enrolled in SPC’s course titled, “MAC

1140 Pre-Calculus Algebra” (hereinafter, “Pre-Calc”).

        377.   On or about August 9, 2018, Plaintiff was notified that he qualified for multiple

accommodations to be provided for the Pre-Calc course via an email titled “[AS Jon Jenkins –

[student ID number ending in 3621] – MAC 1140.17 – PRE-CALCULUS (CRN: 817) –

Notification of Academic Support Services Fall 2018” (hereinafter, Pre-Calc Accommodations

Notice”).

        378.   Plaintiff’s accommodations for Pre-Calc included, but were not limited to: (1)

Adaptive Technology (including alternative media); and (2) the ability to digitally record learning

situations.

        379.   In addition, Plaintiff was noted as “Blind” under the “additional Notification(s)

Regarding Student” section of the Pre-Calc Accommodations Notice.

        380.   SPC professor Sherry Wagner teaches the Pre-Calc course in which Plaintiff is

enrolled.

        381.   A copy of the Pre-Calc Accommodations Notice was sent to, or made available to,

SPC Instructor Wagner.

        382.   SPC possessed knowledge over Wagner’s syllabus for Pre-Calc and did not

disapprove of it.

                                Inaccessible Pre-Calc Modules



                                                51
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 52 of 71 PageID 52




       383.    Incident to the Pre-Calc course, SPC posts items called “modules” on the Pre-Calc

course’s MyCourses page (hereinafter, “Pre-Calc Modules”).

       384.    Pre-Calc Modules contain video.

       385.    The Pre-Calc Modules are made available, as an educational tool, to the sighted

Pre-Calc students in Plaintiff’s course.

       386.    The Pre-Calc Modules—including but not limited to Module 1 which contains 15

videos—are inaccessible for Plaintiff due to the Module’s visual nature.

       387.    Neither the Pre-Calc Modules nor their delivery means comply with WCAG 2.0.

       388.    Plaintiff has never been provided an accessible format of the Pre-Calc Modules.

       389.    As a result of SPC’s actions, Plaintiff is—solely by reason of his blindness—

excluded from participation in the Pre-Calc Modules, a program, activity, and benefit offered by

SPC.

                                           Inaccessible Notes

       390.    The format of Instructor Wagner’s Pre-Calc class includes a lecture component

during which Instructor Wagner solves mathematical problems in a visual format through the use

of an overhead projector (hereinafter, “Overhead”).

       391.    Plaintiff, as a part of the class lecture, has heard the instructor reference

mathematical operations displayed “on the overhead.”

       392.    Plaintiff has also confirmed that the quiz assignments are reflective of what is

described as shown during lecture on the Overhead.

       393.    Incident to Instructor Wagner’s use the Overhead creates the mathematical

problem-solving step-by-step diagrams written and drawn by Instructor Wagner during each

particular Pre-Calc class session (hereinafter, “Illustrated Notes”).



                                                  52
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 53 of 71 PageID 53




        394.    Though in-class use of the Overhead, Instructor Wagner makes the Illustrated Notes

available to all sighted Pre-Calc students.

        395.    The Illustrated Notes are not accessible to Plaintiff solely by reason of his blindness

because SPC does not provide any version of the Illustrated Notes’ pictorial mathematical

operations that effectively communicate the temporal, sequential, and ordered nature of math steps

required to achieve the mathematical solution.

        396.    The Illustrated Notes are pictorial, visual-only, and are impossible for Plaintiff to

view.

        397.    In order to be provided the same Illustrated Notes as sighted students, Plaintiff must

have access to more than just words and numbers that are correctly transcribed, but instead must

be provided information that effectively communicates the precise notations being used as well as

their spatial presence and relationship to one another, all in logical sequential order.

        398.    Defendants do not provide a notetaker for Plaintiff in the Pre-Calc course.

        399.    As a result of SPC’s actions, Plaintiff—solely by reason of his blindness—is

excluded from participation in the Illustrated Notes provided within Pre-Calc course, which is a

program, activity, and benefit offered by SPC.

                                         Inaccessible Test 2

        400.    During the week of September 24, 2018, Instructor Wagner distributed a printed

in-class test (hereinafter, “Test 2”).

        401.    Test 2 was described by Instructor Wagner as a “take-home test.”

        402.    Plaintiff was not provided an accessible version of Test 2.

        403.    Instead, Plaintiff was told that if he worked with a partner, he could complete Test

2.



                                                  53
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 54 of 71 PageID 54




       404.    Plaintiff could not adequately complete Test 2 independently.

       405.    As a result of SPC’s actions, Plaintiff—solely by reason of his blindness—was

excluded from participation in Test 2 provided within Pre-Calc course, which is a program,

activity, and benefit offered by SPC.

                                  COUNT ONE:
                           VIOLATION OF 42 U.S.C. § 12132
                       DECLARATORY AND INJUNCTIVE RELIEF
                                (COMP II COURSE)

       406.    Plaintiff re-alleges paragraphs 1-12, 24-89, and 98-149 as if fully restated herein

and further states as follows.

       407.    Defendant is subject to, and has violated the provisions of 42 U.S.C. § 12132 by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the services, programs, or activities of SPC, a public entity.

       408.    Defendant has discriminated against the Plaintiff by reason of his disability.

       409.    Plaintiff, due to his disability, has been excluded from the Worksheet Article

offered in SPC’s Comp II course.

       410.    Plaintiff, due to his disability, has been excluded from the Extra Credit Opportunity

offered in SPC’s Comp II course.

       411.    Plaintiff, due to his disability, has been excluded from the Written Assignment

Feedback offered in SPC’s Comp II course.

       412.    Plaintiff, due to his disability, has been excluded from the Peer Feedback Activity

offered in SPC’s Comp II course.

       413.    Plaintiff, due to his disability, has been excluded from the InQuizitive Program

offered in SPC’s Comp II course.




                                                 54
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 55 of 71 PageID 55




       414.    Defendant failed to take appropriate steps to ensure that communications to the

Plaintiff within the Comp II course were as effective as communications with others.

       415.    Defendant failed to furnish appropriate auxiliary aids and services to afford the

Plaintiff an equal opportunity to participate in the Comp II course.

       416.    SPC provided Plaintiff a grade in the Comp II class however the grade did not

reflect Plaintiff’s completion of the Comp II course’s curriculum because Plaintiff was excluded

and never provided with the Comp II course’s actual curriculum.

       417.    As a result of Defendant’s actions, Plaintiff—solely by reason of his blindness—

was excluded from participation in the Comp II course, which is a program, activity, and benefit

offered by SPC.

                                  COUNT TWO:
                           VIOLATION OF 42 U.S.C. § 12132
                       DECLARATORY AND INJUNCTIVE RELIEF
                           (COLLEGE ALGEBRA COURSE)

       418.    Plaintiff re-alleges paragraphs 1-12, 24-89, and 150-203 as if fully restated herein

and further states as follows.

       419.    Defendant is subject to, and has violated the provisions of 42 U.S.C. § 12132 by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the services, programs, or activities of SPC, a public entity.

       420.    Plaintiff, due to his disability, has been excluded from participation in MML

offered in SPC’s College Algebra course.

       421.    Plaintiff, due to his disability, has been excluded from participation in obtaining

College Algebra notes from class sessions offered in SPC’s College Algebra course.

       422.    Plaintiff, due to his disability, has been excluded from participation in SPC’s full

College Algebra curriculum offered by SPC.

                                                 55
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 56 of 71 PageID 56




       423.    Plaintiff, due to his disability, has been excluded from participation in the textbook

for College Algebra offered in SPC’s College Algebra course.

       424.    Plaintiff, due to his disability, has been excluded from participation in the College

Algebra Videos offered by SPC.

       425.    Defendant failed to take appropriate steps to ensure that communications to the

Plaintiff within the College Algebra course were as effective as communications with others.

       426.    Defendant failed to furnish appropriate auxiliary aids and services to afford the

Plaintiff an equal opportunity to participate in the College Algebra course.

       427.    SPC provided Plaintiff a grade in the College Algebra course however the grade

did not reflect Plaintiff’s completion of the College Algebra course’s curriculum because Plaintiff

was excluded and never provided with the College Algebra course’s actual curriculum.

       428.    As a result of Defendant’s actions, Plaintiff—solely by reason of his blindness—

was excluded from participation in the College Algebra course, which is a program, activity, and

benefit offered by SPC.

                                  COUNT THREE:
                           VIOLATION OF 42 U.S.C. § 12132
                       DECLARATORY AND INJUNCTIVE RELIEF
                            (BASIC COMPUTER COURSE)

       429.    Plaintiff re-alleges paragraphs 1-12, 24-89, and 204-224 as if fully restated herein

and further states as follows.

       430.    Defendant is subject to, and has violated the provisions of 42 U.S.C. § 12132 by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the services, programs, or activities of SPC, a public entity.

       431.    Plaintiff, due to his disability, has been excluded from participation in the Remote

Learning System offered in SPC’s Basic Computer course.

                                                 56
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 57 of 71 PageID 57




       432.    Defendant failed to take appropriate steps to ensure that communications to the

Plaintiff within the Basic Computer course were as effective as communications with others.

       433.    Defendant failed to furnish appropriate auxiliary aids and services to afford the

Plaintiff an equal opportunity to participate in the Basic Computer course.

       434.    SPC provided Plaintiff no grade in the Basic Computer course because Plaintiff

was excluded and never provided with the Basic Computer course’s actual curriculum.

       435.    As a result of Defendants actions, Plaintiff—solely by reason of his blindness—

was excluded from participation in the Basic Computer course, which is a program, activity, and

benefit offered by SPC.

                                   COUNT FOUR:
                            VIOLATION OF 42 U.S.C. § 12132
                        DECLARATORY AND INJUNCTIVE RELIEF
                                  (TRIG COURSE)

       436.    Plaintiff re-alleges paragraphs 1-12, 24-89, and 225-317 as if fully restated herein

and further states as follows.

       437.    Defendant is subject to, and has violated the provisions of 42 U.S.C. § 12132 by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the services, programs, or activities of SPC, a public entity.

       438.    Plaintiff, due to his disability, has been excluded from participation in the Trig

Textbook, Trig assignments, Trig quizzes, Trig readings, and Trig learning opportunities offered

in SPC’s Trig course.

       439.    Plaintiff, due to his disability, has been excluded from participation in Illustrated

Notes offered in SPC’s Trig course.

       440.    Defendant failed to take appropriate steps to ensure that communications to the

Plaintiff within the Trig course were as effective as communications with others.

                                                 57
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 58 of 71 PageID 58




       441.    Defendant failed to furnish appropriate auxiliary aids and services to afford the

Plaintiff an equal opportunity to participate in the Trig course.

       442.    SPC provided Plaintiff a grade in the Trig course however the grade did not reflect

Plaintiff’s completion of the Trig course’s curriculum because Plaintiff was excluded and never

provided with the Trig course’s actual curriculum.

       443.    As a result of Defendant’s actions, Plaintiff—solely by reason of his blindness—

was excluded from participation in the Trig course, which is a program, activity, and benefit

offered by SPC.

                                  COUNT FIVE:
                           VIOLATION OF 42 U.S.C. § 12132
                       DECLARATORY AND INJUNCTIVE RELIEF
                                (CHEM COURSE)

       444.    Plaintiff re-alleges paragraphs 1-12, 24-89, and 318-342 as if fully restated herein

and further states as follows.

       445.    Defendant is subject to, and has violated the provisions of 42 U.S.C. § 12132 by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the services, programs, or activities of SPC, a public entity.

       446.    Plaintiff, due to his disability, has been excluded from participation in the Chem

Textbook, Chem assignments, Chem quizzes, Chem readings, and Chem learning opportunities

offered in SPC’s Chem course.

       447.    Defendant failed to take appropriate steps to ensure that communications to the

Plaintiff within the Chem course were as effective as communications with others.

       448.    Defendant failed to furnish appropriate auxiliary aids and services to afford the

Plaintiff an equal opportunity to participate in the Chem course.




                                                 58
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 59 of 71 PageID 59




       449.    As of this Complaint, Plaintiff is attempting to complete the Chem course however

any grade provided by SPC will not reflect Plaintiff’s completion of the Chem course’s curriculum

because Plaintiff was excluded and never provided with the Chem course’s actual curriculum.

       450.    As a result of Defendant’s actions, Plaintiff—solely by reason of his blindness—

was excluded from participation in the Chem course, which is a program, activity, and benefit

offered by SPC.

                                   COUNT SIX:
                           VIOLATION OF 42 U.S.C. § 12132
                       DECLARATORY AND INJUNCTIVE RELIEF
                               (CHEM LAB COURSE)

       451.    Plaintiff re-alleges paragraphs 1-12, 24-89, and 343-375 as if fully restated herein

and further states as follows.

       452.    Defendant is subject to, and has violated the provisions of 42 U.S.C. § 12132 by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the services, programs, or activities of SPC, a public entity.

       453.    Plaintiff, due to his disability, has been excluded from participation in the Chem

Lab Textbook, Chem Lab assignments, Chem Lab quizzes, Chem Lab readings, Chem Lab

Handout, and Chem Lab learning opportunities offered in SPC’s Chem Lab course.

       454.    Defendant failed to take appropriate steps to ensure that communications to the

Plaintiff within the Chem Lab course were as effective as communications with others.

       455.    Defendant failed to furnish appropriate auxiliary aids and services to afford the

Plaintiff an equal opportunity to participate in the Chem Lab course.

       456.    As of this Complaint, Plaintiff is attempting to complete the Chem Lab course

however any grade provided by SPC will not reflect Plaintiff’s completion of the Chem Lab




                                                 59
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 60 of 71 PageID 60




course’s curriculum because Plaintiff was excluded and never provided with the Chem Lab

course’s actual curriculum.

       457.    As a result of Defendant’s actions, Plaintiff—solely by reason of his blindness—

was excluded from participation in the Chem Lab course, which is a program, activity, and benefit

offered by SPC.

                                 COUNT SEVEN:
                           VIOLATION OF 42 U.S.C. § 12132
                       DECLARATORY AND INJUNCTIVE RELIEF
                                  (PRE-CALC)

       458.    Plaintiff re-alleges paragraphs 1-12, 24-89, and 376-405 as if fully restated herein

and further states as follows.

       459.    Defendant is subject to, and has violated the provisions of 42 U.S.C. § 12132 by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the services, programs, or activities of SPC, a public entity.

       460.    Plaintiff, due to his disability, has been excluded from participation in the Pre-Calc

Textbook, Pre-Calc assignments, Pre-Calc quizzes, Pre-Calc readings, Illustrated Notes, Test 2,

and Pre-Calc learning opportunities offered in SPC’s Pre-Calc course.

       461.    Defendant failed to take appropriate steps to ensure that communications to the

Plaintiff within the Pre-Calc course were as effective as communications with others.

       462.    Defendant failed to furnish appropriate auxiliary aids and services to afford the

Plaintiff an equal opportunity to participate in the Pre-Calc course.

       463.    As of this Complaint, Plaintiff is attempting to complete the Pre-Calc course

however any grade provided by SPC will not reflect Plaintiff’s completion of the Pre-Calc course’s

curriculum because Plaintiff was excluded and never provided with the Pre-Calc course’s actual

curriculum.

                                                 60
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 61 of 71 PageID 61




       464.    As a result of Defendant’s actions, Plaintiff—solely by reason of his blindness—

was excluded from participation in the Pre-Calc course, which is a program, activity, and benefit

offered by SPC.

                                 COUNT EIGHT:
                           VIOLATION OF 42 U.S.C. § 12132
                       DECLARATORY AND INJUNCTIVE RELIEF
                           (ENGINEERING CURRICULUM)

       465.    Plaintiff re-alleges paragraphs 1-12, 24-89, and 98-405 as if fully restated herein

and further states as follows.

       466.    Defendant is subject to, and has violated the provisions of 42 U.S.C. § 12132 by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the services, programs, or activities of SPC, a public entity.

       467.    Plaintiff, due to his disability, has been excluded from participation in the

curriculum required to complete his engineering associate in science degree.

       468.    Plaintiff, due solely to his disability, has been excluded from participation in the

Comp II Course, College Algebra Course, Trig Course, Chem Course, Chem Lab Course, and Pre-

Calc Court (hereinafter, “Engineering Curriculum”), each of which are requirements for

completion of his degree at SPC.

       469.    Defendant failed to take appropriate steps to ensure that communications to the

Plaintiff within the Engineering Curriculum were as effective as communications with others.

       470.    Defendant failed to furnish appropriate auxiliary aids and services to afford the

Plaintiff an equal opportunity to participate in the Engineering Curriculum.

       471.     SPC’s exclusion of Plaintiff from the Engineering Curriculum and MyCourses

negatively impacts Plaintiff’s ability to complete his degree program at SPC.




                                                 61
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 62 of 71 PageID 62




       472.    As a result of Defendant’s actions, Plaintiff—solely by reason of his blindness—

was excluded from participation in the Engineering Curriculum, which is a program, activity, and

benefit offered by SPC.

                                   COUNT NINE:
                           VIOLATION OF 29 U.S.C. § 794(a)
                       DECLARATORY AND INJUNCTIVE RELIEF
                                  (MYCOURSES)

       473.    Plaintiff re-alleges paragraphs 1 and 13-97 as if fully restated herein and further

states as follows.

       474.    Defendant is subject to, and has violated the provisions of 29 U.S.C. § 794(a) by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the programs or activities of SPC, a public entity.

       475.    SPC utilizes, and provides to its students, including the Plaintiff, a website it has

named “MyCourses.”

       476.    MyCourses is a learning management system (“LMS”) that runs on a software or

program called “Canvas” that is distributed by Instructure.

       477.    SPC’s MyCourses system, which utilizes Canvas, is inaccessible to the Plaintiff

and does not comply with WCAG 2.0.

       478.    MyCourse’s inaccessibility includes, but is not limited to, missing alternative text,

inaccessible links, upload areas, calendar features, and inaccessible navigation.

       479.    MyCourse’s platform system, Canvas is, by Instructure’s own admission, not fully

compliant with WCAG 2.0.

       480.    SPC has never provided the Plaintiff with an accessible format of MyCourses.

       481.    As a result of Defendant’s actions, Plaintiff was—solely by reason of his

blindness—excluded from participation in MyCourses, which is a program or activity SPC.

                                                 62
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 63 of 71 PageID 63




                                   COUNT TEN:
                            VIOLATION OF 29 U.S.C. § 794(a)
                        DECLARATORY AND INJUNCTIVE RELIEF
                                    (COMP II)

       482.    Plaintiff re-alleges paragraphs 1, 13-89, and 98-149 as if fully restated herein and

further states as follows.

       483.    Defendant is subject to, and has violated the provisions of 29 U.S.C. § 794(a) by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the programs or activities of SPC, a public entity.

       484.    Plaintiff, due to his disability, has been excluded from the Worksheet Article

offered in SPC’s Comp II course.

       485.    Plaintiff, due to his disability, has been excluded from the Extra Credit Opportunity

offered in SPC’s Comp II course.

       486.    Plaintiff, due to his disability, has been excluded from the Written Assignment

Feedback offered in SPC’s Comp II course.

       487.    Plaintiff, due to his disability, has been excluded from the Peer Feedback Activity

offered in SPC’s Comp II course.

       488.    Plaintiff, due to his disability, has been excluded from the InQuizitive Program

offered in SPC’s Comp II course.

       489.    SPC provided Plaintiff a grade in the Comp II class however the grade did not

reflect Plaintiff’s completion of the Comp II course’s curriculum because Plaintiff was excluded

and never provided with the Comp II course’s actual curriculum.

       490.    As a result of Defendant’s actions, Plaintiff—solely by reason of his blindness—

was excluded from participation in the Comp II course, which is a program of activity offered by

SPC.

                                                 63
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 64 of 71 PageID 64




                                  COUNT ELEVEN:
                            VIOLATION OF 29 U.S.C. § 794(a)
                        DECLARATORY AND INJUNCTIVE RELIEF
                                (COLLEGE ALGEBRA)

       491.    Plaintiff re-alleges paragraphs 1, 13-89, and 150-203 as if fully restated herein and

further states as follows.

       492.    Defendant is subject to, and has violated the provisions of 29 U.S.C. § 794(a) by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the programs or activities of SPC, a public entity.

       493.    Plaintiff, due to his disability, has been excluded from participation in MML

offered in SPC’s College Algebra course.

       494.    Plaintiff, due to his disability, has been excluded from participation in obtaining

College Algebra notes from class sessions offered in SPC’s College Algebra course.

       495.    Plaintiff, due to his disability, has been excluded from participation in SPC’s full

College Algebra curriculum offered by SPC.

       496.    Plaintiff, due to his disability, has been excluded from participation in the textbook

for College Algebra offered in SPC’s College Algebra course.

       497.    Plaintiff, due to his disability, has been excluded from participation in the College

Algebra Videos offered by SPC.

       498.    SPC provided Plaintiff a grade in the College Algebra course however the grade

did not reflect Plaintiff’s completion of the College Algebra course’s curriculum because Plaintiff

was excluded and never provided with the College Algebra course’s actual curriculum.

       499.    As a result of Defendants actions, Plaintiff—solely by reason of his blindness—

was excluded from participation in the College Algebra course, which is a program or activity

offered by SPC.

                                                 64
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 65 of 71 PageID 65




                                 COUNT TWELVE:
                            VIOLATION OF 29 U.S.C. § 794(a)
                        DECLARATORY AND INJUNCTIVE RELIEF
                                (BASIC COMPUTER)

       500.    Plaintiff re-alleges paragraphs 1, 13-89, and 204-224 as if fully restated herein and

further states as follows.

       501.    Defendant is subject to, and has violated the provisions of 29 U.S.C. § 794(a) by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the programs or activities of SPC, a public entity.

       502.    Plaintiff, due to his disability, has been excluded from participation in the Remote

Learning System offered in SPC’s Basic Computer course.

       503.    SPC provided Plaintiff no grade in the Basic Computer course because Plaintiff

was excluded and never provided with the Basic Computer course’s actual curriculum.

       504.    As a result of Defendants actions, Plaintiff—solely by reason of his blindness—

was excluded from participation in the Basic Computer course, which is a program or activity

offered by SPC.


                                 COUNT THIRTEEN:
                            VIOLATION OF 29 U.S.C. § 794(a)
                        DECLARATORY AND INJUNCTIVE RELIEF
                                      (TRIG)

       505.    Plaintiff re-alleges paragraphs 1, 13-89, and 225-317 as if fully restated herein and

further states as follows.

       506.    Defendant is subject to, and has violated the provisions of 29 U.S.C. § 794(a) by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the programs or activities of SPC, a public entity.




                                                 65
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 66 of 71 PageID 66




       507.    Plaintiff, due to his disability, has been excluded from participation in the Trig

Textbook, Trig assignments, Trig quizzes, Trig readings, MML, and Trig learning opportunities

offered in SPC’s Trig course.

       508.    Plaintiff, due to his disability, has been excluded from participation in Illustrated

Notes offered in SPC’s Trig course.

       509.    SPC provided Plaintiff a grade in the Trig course however the grade did not reflect

Plaintiff’s completion of the Trig course’s curriculum because Plaintiff was excluded and never

provided with the Trig course’s actual curriculum.

       510.    As a result of Defendant’s actions, Plaintiff—solely by reason of his blindness—

was excluded from participation in the Trig course, which is a program or activity offered by SPC.

29 U.S.C. § 794(a).

                                COUNT FOURTEEN:
                            VIOLATION OF 29 U.S.C. § 794(a)
                        DECLARATORY AND INJUNCTIVE RELIEF
                                 (CHEM COURSE)

       511.    Plaintiff re-alleges paragraphs 1, 13-89, and 318-342 as if fully restated herein and

further states as follows.

       512.    Defendant is subject to, and has violated the provisions of 29 U.S.C. § 794(a) by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the programs or activities of SPC, a public entity.

       513.    Plaintiff, due to his disability, has been excluded from participation in the Chem

Textbook, Chem assignments, Chem quizzes, Chem readings, and Chem learning opportunities

offered in SPC’s Chem course.




                                                 66
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 67 of 71 PageID 67




       514.    As of this Complaint, Plaintiff is attempting to complete the Chem course however

any grade provided by SPC will not reflect Plaintiff’s completion of the Chem course’s curriculum

because Plaintiff was excluded and never provided with the Chem course’s actual curriculum.

       515.    As a result of Defendant’s actions, Plaintiff—solely by reason of his blindness—is

being excluded from participation in the Chem course, which is a program or activity offered by

SPC. 29 U.S.C. § 794(a).

                                 COUNT FIFTEEN:
                            VIOLATION OF 29 U.S.C. § 794(a)
                        DECLARATORY AND INJUNCTIVE RELIEF
                                   (CHEM LAB)

       516.    Plaintiff re-alleges paragraphs 1, 13-89, and 343-375 as if fully restated herein and

further states as follows.

       517.    Defendant is subject to, and has violated the provisions of 29 U.S.C. § 794(a) by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the programs or activities of SPC, a public entity.

       518.    Plaintiff, due to his disability, has been excluded from participation in the Chem

Lab Textbook, Chem Lab assignments, Chem Lab quizzes, Chem Lab readings, Chem Lab

Handhout, and Chem Lab learning opportunities offered in SPC’s Chem Lab course.

       519.    As of this Complaint, Plaintiff is attempting to complete the Chem Lab course

however any grade provided by SPC will not reflect Plaintiff’s completion of the Chem Lab

course’s curriculum because Plaintiff was excluded and never provided with the Chem Lab

course’s actual curriculum.

       520.    As a result of Defendant’s actions, Plaintiff—solely by reason of his blindness—is

being excluded from participation in the Chem Lab course, which is a program or activity offered

by SPC. 29 U.S.C. § 794(a).

                                                 67
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 68 of 71 PageID 68




                                 COUNT SIXTEEN:
                            VIOLATION OF 29 U.S.C. § 794(a)
                        DECLARATORY AND INJUNCTIVE RELIEF
                                    (PRE-CALC)

       521.    Plaintiff re-alleges paragraphs 1, 13-89, and 376-405 as if fully restated herein and

further states as follows.

       522.    Defendant is subject to, and has violated the provisions of 29 U.S.C. § 794(a) by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the programs or activities of SPC, a public entity.

       523.    Plaintiff, due to his disability, has been excluded from participation in the Pre-Calc

Textbook, Pre-Calc assignments, Pre-Calc quizzes, Pre-Calc readings, Illustrated Notes, Test 2,

and Pre-Calc learning opportunities offered in SPC’s Pre-Calc course.

       524.    As of this Complaint, Plaintiff is attempting to complete the Pre-Calc course

however any grade provided by SPC will not reflect Plaintiff’s completion of the Pre-Calc course’s

curriculum because Plaintiff was excluded and never provided with the Pre-Calc course’s actual

curriculum.

       525.    As a result of Defendant’s actions, Plaintiff—solely by reason of his blindness—is

being excluded from participation in the Pre-Calc course, which is a program or activity offered

by SPC. 29 U.S.C. § 794(a).

                                COUNT SEVENTEEN:
                            VIOLATION OF 29 U.S.C. § 794(a)
                        DECLARATORY AND INJUNCTIVE RELIEF
                            (ENGINEERING CURRICULUM)

       526.    Plaintiff re-alleges paragraphs 1, 13-89, and 98-405 as if fully restated herein and

further states as follows.




                                                 68
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 69 of 71 PageID 69




       527.    Defendant is subject to, and has violated the provisions of 29 U.S.C. § 794(a) by

excluding Plaintiff—on the basis of his disability—from participation or denying Plaintiff the

benefits of the programs or activities of SPC, a public entity.

       528.    Plaintiff, due to his disability, has been excluded from participation in the

curriculum required to complete his engineering associate in science degree.

       529.    Plaintiff, due solely to his disability, has been excluded from participation in the

Comp II Course, College Algebra Course, Trig Course (hereinafter, “Engineering Curriculum”),

and MyCourses, each of which are requirements for completion of his degree at SPC.

       530.     SPC’s exclusion of Plaintiff from the Engineering Curriculum and MyCourses

negatively impacts Plaintiff’s ability to complete his degree program at SPC.

       531.    As a result of Defendant’s actions, Plaintiff—solely by reason of his blindness—

was excluded from participation in the Engineering Curriculum, which is a program or activity

offered by SPC.

                                     PRAYER FOR RELIEF

       WHEREFORE, as a direct and proximate result of Defendant’s actions and conduct,

Plaintiff respectfully requests this Court enter judgment:

       a.      Declaring that Defendant’s Comp II, College Algebra, Basic Computer, Trig,

Chemistry, Chemistry Lab, and Pre-Calculus courses are in violation of the ADA;

       b.      Issuing a permanent injunction enjoining Defendant from continuing its

discriminatory practices, ordering Defendant to remediate the inaccessible nature of the Comp II,

College Algebra, Basic Computer, Trig, Chemistry, Chemistry Lab, and Pre-Calculus courses and

make each accessible and usable by blind individuals to the extent required by the ADA;




                                                 69
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 70 of 71 PageID 70




       c.      Declaring that Defendant’s MyCourses system and Comp II, College Algebra,

Basic Computer, Trig, Chemistry, Chemistry Lab, and Pre-Calculus courses are in violation of the

Rehabilitation Act;

       d.      Issuing a permanent injunction enjoining Defendant from continuing its

discriminatory practices, ordering Defendant to remediate the inaccessible nature of the

MyCourses system and the Comp II, College Algebra, Basic Computer, Trig, Chemistry,

Chemistry Lab, and Pre-Calculus courses and make the each accessible and usable by blind

individuals to the extent required by the Rehabilitation Act;

       e.      Awarding Plaintiff his reasonable attorneys’ fees, litigation expenses, and costs.

                                    SPOLIATION DEMAND

       Plaintiff demands that Defendant preserve all documents, tangible things, and

electronically stored information (ESI) potentially relevant to the issues in this cause.

“Defendant,” as used in this Demand refers to St. Petersburg College Board of Trustees, and its

respective predecessors, successors, parents, subsidiaries, divisions, or affiliates, and their

respective officers, directors, agents, attorneys, accountants, employees, partners, or other persons

occupying similar positions or performing similar functions. This demand includes, but is not

limited to, the suspension of features of Defendant’s information systems and devices that, in

routine operation, operate to cause the loss of potentially relevant ESI. Examples of such features

include the purging of contents of e-mail repositories by age, capacity, or other criteria, using data

wiping devices or services, overwriting, erasing or destroying back-up media, re-assigning, re-

imaging or disposing of systems, servers, and devices.

   Dated: November 5, 2018

                                               Respectfully submitted,



                                                 70
Case 8:18-cv-02718-MSS-SPF Document 1 Filed 11/05/18 Page 71 of 71 PageID 71




                                   SWIFT & ISRINGHAUS, P.A.

                                   /s/ Jordan T. Isringhaus
                                   Jordan T. Isringhaus, Esq., FBN 0091487
                                   Lead Trial Counsel
                                   Aaron M. Swift, Esq., FBN 0093088
                                   10460 Roosevelt Blvd. North, Suite 313
                                   St. Petersburg, FL 33703
                                   Phone: (813) 563-8466
                                   Fax: (727) 255-5332
                                   jisringhaus@swift-law.com
                                   aswift@swift-law.com
                                   Attorneys for Plaintiff Jenkins




                                     71
